EXHIBIT 10.1


EXECUTION COPY






CREDIT AGREEMENT
Dated as of
August 14, 2019
among
BOOKING HOLDINGS INC.
The Dutch Borrower From Time to Time Party Hereto
The Lenders Party Hereto


JPMORGAN CHASE BANK, N.A. 
as Administrative Agent 

BANK OF AMERICA, N.A.  
as Syndication Agent 

 
 
 


JPMORGAN CHASE BANK, N.A.
BofA SECURITIES, INC.
BNP PARIBAS SECURITIES CORP.
CITIBANK, N.A.
DEUTSCHE BANK SECURITIES INC.
TD SECURITIES (USA) LLC
U.S. BANK NATIONAL ASSOCIATION
WELLS FARGO SECURITIES, LLC 
as Joint Bookrunners and Joint Lead Arrangers




BNP PARIBAS
CITIBANK, N.A.
DEUTSCHE BANK SECURITIES INC.
TD BANK, N.A.
U.S. BANK NATIONAL ASSOCIATION
WELLS FARGO BANK, NATIONAL ASSOCIATION
GOLDMAN SACHS BANK USA
HSBC BANK USA, NATIONAL ASSOCIATION
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH
MIZUHO BANK, LTD.
 STANDARD CHARTERED BANK 
as Co-Documentation Agents
















--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




ARTICLE I Definitions
1

Section 1.01.
Defined Terms     1

Section 1.02.
Classification of Loans and Borrowings    28

Section 1.03.
Terms Generally    28

Section 1.04.
Accounting Terms; GAAP    29

Section 1.05.
Interest Rates; LIBOR Notification    29

Section 1.06.
Currency Equivalents Generally    30

Section 1.07.
Additional Alternative Currencies    30

Section 1.08.
Change of Currency    31

Section 1.09.
Times of Day    31

Section 1.10.
Letter of Credit Amounts    31

Section 1.11.
Divisions    31

ARTICLE II The Credits
32

Section 2.01.
Commitments    32

Section 2.02.
Loans and Borrowings    32

Section 2.03.
Requests for Revolving Borrowings    33

Section 2.04.
Determination of Dollar Equivalents    33

Section 2.05.
Swingline Loans    34

Section 2.06.
Letters of Credit    35

Section 2.07.
Funding of Borrowings    41

Section 2.08.
Interest Elections    42

Section 2.09.
Termination and Reduction of Commitments    43

Section 2.10.
Repayment of Loans; Evidence of Debt    44

Section 2.11.
Prepayment of Loans    44










--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Section 2.12.
Fees    45

Section 2.13.
Interest    46

Section 2.14.
Inability to Determine Rates    47

Section 2.15.
Increased Costs    48

Section 2.16.
Break Funding Payments    49

Section 2.17.
Taxes    50

Section 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    53

Section 2.19.
Mitigation Obligations; Replacement of Lenders    55

Section 2.20.
Expansion Option    56

Section 2.21.
Market Disruption    57

Section 2.22.
Judgment Currency    58

Section 2.23.
Defaulting Lenders    59

Section 2.24.
Designation of Dutch Borrower    60

Section 2.25.
Extension of Maturity Date    60

Section 2.26.
Liability of Dutch Subsidiary    62

Section 2.27.
Obligations of Lenders Several    62

ARTICLE III Representations and Warranties
63

Section 3.01.
Organization; Powers; Subsidiaries    63

Section 3.02.
Authorization; Enforceability    63

Section 3.03.
Governmental Approvals; No Conflicts    63

Section 3.04.
Financial Condition; No Material Adverse Change    63

Section 3.05.
Properties and Intellectual Property    64

Section 3.06.
Litigation and Environmental Matters    64

Section 3.07.
Compliance with Laws    64



ii





--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Section 3.08.
Investment Company Status    65

Section 3.09.
Taxes    65

Section 3.10.
ERISA    65

Section 3.11.
Disclosure    65

Section 3.12.
Federal Reserve Regulations    65

Section 3.13.
Liens    65

Section 3.14.
No Default    65

Section 3.15.
Insurance    65

Section 3.16.
OFAC    65

Section 3.17.
Anti-Corruption Laws    66

ARTICLE IV Conditions
66

Section 4.01.
Effective Date    66

Section 4.02.
Each Credit Event    67

Section 4.03.
Designation of the Dutch Borrower    67

ARTICLE V Affirmative Covenants
68

Section 5.01.
Financial Statements and Other Information    68

Section 5.02.
Notices of Material Events    70

Section 5.03.
Existence; Conduct of Business    70

Section 5.04.
Payment of Tax Obligations    70

Section 5.05.
Maintenance of Properties; Insurance    70

Section 5.06.
Books and Records; Inspection Rights    70

Section 5.07.
Compliance with Laws    71

Section 5.08.
Use of Proceeds    71



iii





--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Section 5.09.
Anti-Corruption Laws    71

ARTICLE VI Negative Covenants
71

Section 6.01.
Liens    71

Section 6.02.
Fundamental Changes and Asset Sales    72

Section 6.03.
Financial Covenant    74

Section 6.04.
.    74

Section 6.04.
Sanctions    74

Section 6.05.
Anti-Corruption Laws    74

ARTICLE VII Events of Default
74

ARTICLE VIII The Administrative Agent
76

Section 8.01.
Appointment and Authority    76

Section 8.02.
Rights as a Lender    76

Section 8.03.
Exculpatory Provisions    77

Section 8.04.
Reliance by Administrative Agent    78

Section 8.05.
Delegation of Duties    78

Section 8.06.
Resignation of Administrative Agent    78

Section 8.07.
Non-Reliance on Administrative Agent and Other Lenders    79

Section 8.08.
No Other Duties, Etc.    80

Section 8.09.
Certain ERISA Matters    80

ARTICLE IX Miscellaneous
81

Section 9.01.
Notices    81

Section 9.02.
Waivers; Amendments    83

Section 9.03.
Expenses; Indemnity; Damage Waiver    85



iv





--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Section 9.04.
Successors and Assigns    87

Section 9.05.
Survival    90

Section 9.06.
Counterparts; Integration; Effectiveness    91

Section 9.07.
Severability    91

Section 9.08.
Right of Setoff    91

Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process    92

Section 9.10.
WAIVER OF JURY TRIAL    93

Section 9.11.
Headings    93

Section 9.12.
Confidentiality    93

Section 9.13.
USA PATRIOT Act; Beneficial Ownership Regulation    95

Section 9.14.
Interest Rate Limitation    95

Section 9.15.
No Advisory or Fiduciary Responsibility    95

Section 9.16.
No Waiver; Cumulative Remedies; Enforcement    95

Section 9.17.
Electronic Execution of Assignments and Certain Other Documents    96

Section 9.18.
ENTIRE AGREEMENT    96

Section 9.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    96

Section 9.20.
Acknowledgement Regarding any Supported QFCs    97

ARTICLE X Company Guaranty
97





v





--------------------------------------------------------------------------------

Table of Contents
(continued)
Page






SCHEDULES:
 
Schedule 2.01 – Commitments
Schedule 2.06 – Existing Letters of Credit
Schedule 3.01 – Subsidiaries
Schedule 6.01 – Existing Liens
 
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B-1 – Form of Opinion of Company’s Special U.S. Counsel
Exhibit B-2 – Form of Opinion of Company’s Securities Counsel
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – List of Closing Documents
Exhibit F-1 – Form of Borrowing Request
Exhibit F-2 – Form of Swingline Request
Exhibit G-1 – Form of Borrowing Subsidiary Agreement
Exhibit G-2 –Form of Borrowing Subsidiary Termination
Exhibit H – Form Maturity Date Extension Request
Exhibit I-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
Exhibit I-2 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit I-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)
Exhibit I-4 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)
Exhibit J – Form of Note
 







vi





--------------------------------------------------------------------------------






This CREDIT AGREEMENT (“Agreement”) is entered into as of August 14, 2019 among
BOOKING HOLDINGS INC., a Delaware corporation (the “Company”), BOOKING.COM B.V.,
a private limited liability company incorporated under the laws of the
Netherlands, with its statutory seat at Amsterdam, the Netherlands (the “Dutch
Subsidiary”) to the extent it becomes a party hereto pursuant to Section 2.24,
the LENDERS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, with BANK OF AMERICA, N.A., as Syndication Agent, each of
JPMORGAN CHASE BANK, N.A., BofA SECURITIES, INC., BNP PARIBAS SECURITIES CORP.,
CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC., TD SECURITIES (USA) LLC, U.S.
BANK NATIONAL ASSOCIATION and WELLS FARGO SECURITIES, LLC, as Joint Bookrunners
and Joint Lead Arrangers and each of BNP PARIBAS, CITIBANK, N.A., DEUTSCHE BANK
SECURITIES INC., TD BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, WELLS FARGO
BANK, NATIONAL ASSOCIATION, GOLDMAN SACHS BANK USA, HSBC BANK USA, NATIONAL
ASSOCIATION, INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
MIZUHO BANK, LTD. and STANDARD CHARTERED BANK as Co-Documentation Agents.
The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Base Rate.
“Acquisition” means any acquisition of property or series of related
acquisitions of property that constitutes (a) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (b) all or substantially all of the common stock or other Equity
Interests of a Person.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum equal to (a) the
Eurocurrency Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders under
any of the Loan Documents, or any successor administrative agent.









--------------------------------------------------------------------------------





“Administrative Agent’s Office” of the Administrative Agent means, for any
currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as of any determination, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified as of such determination.
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$2,000,000,000.
“Agreement” means this Credit Agreement.
“Alternative Currency” means (i) Euro, (ii) Pounds Sterling and (iii) any other
currency (other than Dollars) that is approved in accordance with Section 1.07.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Banks, as the case may be, at such time on the basis of the Exchange Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitment
represented by such Lender’s Commitment subject to adjustment as provided in
Section 2.23. If the commitment of each Lender to make Loans and the obligation
of the Issuing Banks to make LC Credit Extensions have been terminated or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments and,
subject to Section 2.23, to any Lender’s status as a Defaulting Lender at the
time of determination. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, ABR Revolving Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Commitment Fee Rate”, “Eurocurrency Spread” or “ABR Spread”,
as the case may be, based upon the Category applicable on such date:


2





--------------------------------------------------------------------------------





Pricing
Category
Commitment Fee 
Rate


Eurocurrency Spread
ABR Spread
Category I:
0.070%
0.875%
0%
Category II:
0.090%
1.000%
0%
Category III:
0.110%
1.125%
0.125%
Category IV:
0.125%
1.250%
0.250%
Category V:
0.150%
1.375%
0.375%
Category VI:
0.200%
1.500%
0.500%



For purposes of the foregoing,
(a)    (i) Category I, Ratings Level A and Leverage Level 1 are equivalent and
correspond to each other, and they are the highest levels for purposes of the
Applicable Rate, (ii) Category II, Ratings Level B and Leverage Level 2 are
equivalent and correspond to each other, and they are the second highest levels
for purposes of the Applicable Rate, (iii) Category III, Ratings Level C and
Leverage Level 3 are equivalent and correspond to each other, and they are the
third highest levels for purposes of the Applicable Rate, (iv) Category IV,
Ratings Level D and Leverage Level 4 are equivalent and correspond to each
other, and they are the fourth highest levels for purposes of the Applicable
Rate, (v) Category V, Ratings Level E and Leverage Level 5 are equivalent and
correspond to each other, and they are the fifth highest levels for purposes of
the Applicable Rate and (vi) Category VI, Ratings Level F and Leverage Level 6
are equivalent and correspond to each other, and they are the lowest levels for
purposes of the Applicable Rate;
(b)    at any time of determination, the Category shall be determined by
reference to the higher of the Leverage Level and the Ratings Level then in
effect; provided that, solely to the extent the Ratings Level is two or more
levels below the Leverage Level, the Pricing Level shall be a single level above
the Ratings Level;
(c)    if at any time the Company fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category VI shall be
deemed applicable for the period commencing three (3) Business Days after such
required date of delivery and ending on the date which is three (3) Business
Days after such Financials are actually delivered, after which the Category
shall be determined in accordance with the table above as applicable;
(d)    except as provided below, adjustments, if any, to the Category then in
effect shall be effective three (3) Business Days after the Administrative Agent
has received the applicable Financials (it being understood and agreed that each
change in Category shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change);
(e)    notwithstanding the foregoing, Category II shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the


3





--------------------------------------------------------------------------------





Company’s first fiscal quarter ending after the Effective Date and adjustments
to the Category then in effect shall thereafter be effected in accordance with
the preceding paragraphs;
(f)    at any time of determination, the “Leverage Level” shall be based upon
Leverage Ratio applicable at such time:
Leverage Level
Leverage Ratio
Level 1


< 1.00 to 1.00
Level 2


≥ 1.00 to 1.00 but
< 1.75 to 1.00
Level 3
≥ 1.75 to 1.00 but
< 2.25 to 1.00
Level 4
≥ 2.25 to 1.00 but
< 2.75 to 1.00
Level 5


≥ 2.75 to 1.00 but
< 3.25 to 1.00
Level 6


≥ 3.25 to 1.00



(g)    at any time of determination, the “Ratings Level” shall be based upon the
long-term debt ratings by Moody’s and S&P, respectively, applicable at such time
to the Index Debt:
Ratings Level
Index Debt Ratings
(Moody’s/S&P) 

Level A


A2/A or higher
Level B


A3/A-
Level C


Baa1/BBB+
Level D


Baa2/BBB
Level E


Baa3/BBB-
Level F


Ba1/BB+ or lower



For purposes of the foregoing, (i) (A) if either Moody’s or S&P shall not have
in effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Ratings Level
will be determined based on the rating provided by the other rating agency and
(B) if both Moody’s and S&P shall not have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
Ratings Level in Level E; (ii) if the ratings established or deemed to have been


4





--------------------------------------------------------------------------------





established by Moody’s and S&P for the Index Debt shall fall within different
Ratings Levels, the Ratings Level shall be based on the higher of the two
ratings (provided that if there is more than one level of difference between the
two ratings, then the Ratings Level shall be based on a rating one level lower
than the higher of the two ratings); and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
publicly announced by the applicable rating agency, irrespective of when notice
of such change shall have been furnished by the Company to the Administrative
Agent and the Lenders pursuant to this Agreement or otherwise. Each change in
the Ratings Level shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Company and the Lenders shall negotiate in good
faith to amend the definition of Ratings Level in accordance with Section 9.02
hereof to reflect such changed rating system or the unavailability of ratings
from such rating agency and, pending the effectiveness of any such amendment,
the Ratings Level shall be determined by reference to the rating most recently
in effect prior to such change or cessation.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any
Securitization, an amount equal to (i) the outstanding principal amount of
Indebtedness incurred at such time by the Securitization Subsidiary, or (ii) if
the Securitization Subsidiary has incurred no such Indebtedness, the unrecovered
purchase price of all accounts receivable (or interest therein) or other assets
sold or transferred by such Securitization Subsidiary to the conduit entity or
other credit provider relating to such Securitization.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earliest of (a) the Maturity Date, (b) the date of termination
of the Commitments in accordance with the terms of Section 2.09 of this
Agreement, and (c) the date of termination of the commitment of each Lender to
make Loans and of the obligation of the Issuing Banks to make LC Credit
Extensions pursuant to Article VII.
“Available Commitment” means, at any time, the Commitment then in effect minus
the Revolving Credit Exposure of all Lenders at such time; it being understood
and agreed that any


5





--------------------------------------------------------------------------------





Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Adjusted Eurocurrency Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted Eurocurrency Rate for any day shall be based on
the Eurocurrency Screen Rate (or if the Eurocurrency Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the NYFRB Rate or the Adjusted Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate, respectively.
If the Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for


6





--------------------------------------------------------------------------------





purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” means the Company or the Dutch Borrower and “Borrowers” means,
collectively, the Company and the Dutch Borrower.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request for a Borrowing, pursuant to Section 2.03 or
2.05, which shall be substantially in the form of Exhibit F-1 or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower and in accordance with Section 2.03.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit G-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit G-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars or the relevant Alternative Currency in the London
interbank market or the principal financial center of the country in which
payment or purchase of Dollars or such Alternative Currency can be made (and, if
the Borrowings or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in Euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting


7





--------------------------------------------------------------------------------





power represented by the issued and outstanding Equity Interests of the Company;
(b) during any period of 12 consecutive months, occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; (c) the occurrence of a change in
control, or other similar provision, as defined in any agreement or instrument
evidencing any Material Indebtedness (triggering a default or mandatory
prepayment, which default or mandatory prepayment has not been waived in
writing); or (d) to the extent the Dutch Subsidiary becomes a Borrower
hereunder, the Company ceases to own, directly or indirectly, and Control 100%
(other than directors’ qualifying shares) of the ordinary voting and economic
power of the Dutch Borrower.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents” means each of BNP Paribas, Citibank, N.A., Deutsche
Bank Securities Inc., TD Bank, N.A., U.S. Bank National Association, Wells Fargo
Bank, National Association, Goldman Sachs Bank USA, HSBC Bank USA, National
Association, Industrial and Commercial Bank of China Limited, New York Branch,
Mizuho Bank, Ltd. and Standard Chartered Bank in their capacity as
co-documentation agents for the credit facility evidenced by this Agreement.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01,


8





--------------------------------------------------------------------------------





or in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.
“Company” has the meaning set forth in the introductory paragraph hereto.
“Consenting Lender” has the meaning assigned to such term in Section 2.25.
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) interest expense, (ii)
expense for income taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) extraordinary charges, expenses and losses incurred other than in the
ordinary course of business, (vi) non-cash expenses related to stock-based
compensation, (vii) other non-cash charges and expenses, including, without
limitation, any non-cash expense relating to the vesting of warrants, (viii)
cost savings consistent with the standards set forth in Rule 11-02(b)(6) of
Regulation S-X, (ix) any losses for such period attributable to the early
extinguishment of Indebtedness, (x) any non-cash losses arising from changes in
the valuation of equity securities and (xi) any non-cash losses arising from
changes in the valuation of non-Dollar denominated debt securities, minus, to
the extent included in Consolidated Net Income, (1) interest income (net of fees
and expenses associated for managed investment accounts, closed-end funds,
mutual funds and exchange traded funds), (2) income tax credits and refunds (to
the extent not netted from tax expense), (3) any cash payments made during such
period in respect of items described in clause (vii) above subsequent to the
fiscal quarter in which the relevant non-cash, charge expense or losses were
incurred, (4) extraordinary gains realized other than in the ordinary course of
business, (5) any gains for such period attributable to the early extinguishment
of Indebtedness, (6) gains and losses on conversions of convertible debt
recorded pursuant to Accounting Standards Codification 470-20, (7) any non-cash
gains arising from changes in the valuation of equity securities and (8) any
non-cash gains arising from changes in the valuation of non-Dollar denominated
debt securities, all calculated for the Company and its Subsidiaries in
accordance with GAAP on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period the Company
or any Subsidiary shall have made any Material Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving effect thereto on a
Pro Forma Basis as if such Material Acquisition occurred on the first day of
such Reference Period. As used in this definition, “Material Acquisition” means
any Acquisition with respect to which the Company is required to present pro
forma financial statements in accordance with Regulation S-X; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property with respect to which the
Company is required to present pro forma financial statements in accordance with
Regulation S-X.


9





--------------------------------------------------------------------------------





“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any time (a) the sum, without
duplication, of (i) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (ii) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to bankers acceptances, (iii) Attributable Indebtedness in
respect of Securitizations (other than any Attributable Indebtedness in respect
of any Non-Recourse Financing) and (iv) Indebtedness of the type referred to in
clauses (i), (ii) or (iii) hereof of another Person (other than the Company or
any of its Subsidiaries) guaranteed by the Company or any of its Subsidiaries
minus (b) the aggregate Indebtedness of the Company and its Subsidiaries which
has been defeased in accordance with applicable agreements, laws, rules and
regulations and/or accounting standards.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Country Risk Event” means:
(i)    any law, action or failure to act by any Governmental Authority in the
Company’s or Letter of Credit beneficiary’s country which has the effect of:
(a)    changing the obligations under the relevant Letter of Credit, this
Agreement or any of the other Loan Documents as originally agreed or otherwise
creating any additional liability, cost or expense to the Issuing Banks, the
Lenders or the Administrative Agent,
(b)    changing the ownership or control by the Company or Letter of Credit
beneficiary of its business, or
(c)    preventing or restricting the conversion into or transfer of the
applicable Alternative Currency;
(ii)    force majeure; or
(iii)    any similar event
which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable


10





--------------------------------------------------------------------------------





Alternative Currency into an account designated by the Administrative Agent or
the Issuing Banks and freely available to the Administrative Agent or the
Issuing Banks.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to it in Section 9.20.
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an LC
Credit Extension.
“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lender or any other Lender.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
“Declining Lender” has the meaning assigned to such term in Section 2.25.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding a Loan (specifically identified and including the particular Default,
if any) has not been satisfied, (b) has notified the Company or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless


11





--------------------------------------------------------------------------------





such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after written
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (e) has become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Designated Jurisdiction” means any country, region or territory that is the
subject of any Sanction.
“Disclosed Matters” shall mean matters disclosed in public filings as of the
Closing Date with the Securities and Exchange Commission made by the Borrower or
any of its Subsidiaries.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Exchange Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary (other than a Subsidiary owned,
directly or indirectly, by a controlled foreign corporation within the meaning
of Section 957 of the Code) organized under the laws of a jurisdiction located
in the United States of America.
“Dutch Borrower” means the Dutch Subsidiary to the extent it has become a
Borrower pursuant to Section 2.24 and for so long as such Subsidiary has not
ceased to be a Borrower pursuant to Section 2.24.
“Dutch Subsidiary” has the meaning set forth in the introductory paragraph
hereto.


12





--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04 (subject to such consents, if any, as may be
required under Section 9.04).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


13





--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by the
Company or any ERISA Affiliate to meet the minimum funding requirements of
Sections 412 and 430 of the Code or Sections 302 or 303 of ERISA with respect to
any Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 303(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition upon the Company or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
contributed to by the Company or an ERISA Affiliate is insolvent, within the
meaning of Title IV of ERISA.
“EU” means the European Union.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and/or “EUR” means the single currency of the participating member states
of the EU.
“Eurocurrency”, when used in reference to a currency means an Alternative
Currency and when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Rate” means with respect to any Credit Extension denominated in a
LIBOR Quoted Currency and for any Interest Period, the Eurocurrency Screen Rate
at approximately 11:00 a.m., London time, on the Quotation Day for such LIBOR
Quoted Currency; provided that if the Eurocurrency Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to such LIBOR Quoted Currency then the Eurocurrency Rate shall be
the Interpolated Rate.
“Eurocurrency Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any LIBOR Quoted Currency and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such LIBOR Quoted Currency for a period


14





--------------------------------------------------------------------------------





equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the Eurocurrency Screen Rate as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” for a currency means the rate determined by the Administrative
Agent or the applicable Issuing Bank, as applicable, by using the rate of
exchange for the purchase of such currency with another currency last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of such currency with such
other currency, as provided by such other publicly available information service
which provides that rate of exchange at such time in place of Reuters chosen by
the Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount such currency as determined by the Administrative Agent using any method
of determination it deems appropriate in its sole discretion); provided that the
applicable Issuing Bank may obtain such rate of exchange from another financial
institution designated by the applicable Issuing Bank if the Person acting in
such capacity does not have as of the date of determination a rate of exchange
for any such currency; and provided further that the Issuing Banks may use such
rate of exchange quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Alternative
Currency.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income and branch profits Taxes in each case, (i) imposed
by any jurisdiction as a result of such Lender, Administrative Agent, Issuing
Bank or other Recipient, as the case may be, being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) that are Other Connection Taxes, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which the applicable Borrower is located or the
Administrative Agent, any Lender, the Issuing Bank or any other Recipient, as
the case may be, has a present or former connection, (c) in the case of a
Non-U.S. Lender (other than an assignee pursuant to a request by any Borrower
under Section 2.19(b)), any U.S. withholding Tax that is imposed on amounts
payable to such Non-U.S. Lender resulting from any law in effect on the date
such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non-U.S. Lender’s failure to comply
with Section 2.17(e), in each case, except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
applicable Borrower with respect to such withholding Tax pursuant to
Section 2.17, (d) any withholding Tax that is imposed


15





--------------------------------------------------------------------------------





on amounts payable to a Lender by the Dutch Borrower resulting from any law in
effect on the date such Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Lender’s failure to comply with
Section 2.17 and (e) all withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement dated June 19, 2015 among
the Company, the lenders party thereto from time to time and Bank of America,
N.A., as administrative agent.
“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).
“Existing Maturity Date” has the meaning assigned to such term in Section 2.25.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
“Fee Letters” means:
(a)    the fee letter, dated June 24, 2019, among the Company and JPMorgan Chase
Bank, N.A.;
(b)    the fee letter, dated June 24, 2019, among the Company and BofA
Securities, Inc.;
(c)    the fee letter, dated June 24, 2019, among the Company and BNP Paribas
Securities Corp.;
(d)    the fee letter, dated June 24, 2019, among the Company and Citigroup
Global Markets Inc.;
(e)    the fee letter, dated June 24, 2019, among the Company and Deutsche Bank
Securities Inc.;
(f)    the fee letter, dated June 24, 2019, among the Company and TD Securities
(USA) LLC;


16





--------------------------------------------------------------------------------





(g)    the fee letter, dated June 24, 2019, among the Company and U.S. Bank
National Association; and
(h)    the fee letter, dated June 24, 2019, among the Company and Wells Fargo
Securities, LLC.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“Foreign Currencies” means Alternative Currencies.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Equivalent of all LC Disbursements in respect of Foreign Currency Letters
of Credit that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means the Dollar Equivalent of $2,000,000,000 or a
greater amount representing a proportionate increase in the Foreign Currency
Sublimit as a result of a concurrent increase in the Commitments pursuant to
Section 2.20 and as is reasonably calculated by the Administrative Agent with
notice to the Company and the Lenders.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Applicable Percentage of
the outstanding amount of all outstanding LC Obligations other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other non-Defaulting Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other non-Defaulting Lenders in accordance with the
terms hereof.
“FSA” means the Dutch Financial Supervision Act (Wet op het financieel
toezicht), as amended from time to time.


17





--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IBA” has the meaning assigned to such term in Section 1.05.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations


18





--------------------------------------------------------------------------------





of such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; provided that the amount
of such Indebtedness will be the lesser of the fair market value of such asset
at the date of determination and the amount of Indebtedness so secured, (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i)  all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (j) all obligations of such
Person under any Swap Agreement or under any similar type of agreement, and (k)
Attributable Indebtedness in respect of Securitizations; provided that earn-outs
and other contingent or performance based payments in connection with
Acquisitions and obligations to purchase non-controlling interests in connection
with Acquisitions and similar obligations shall not be considered Indebtedness
for any purposes under this Agreement. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
“Indemnified Taxes” means (i) Taxes, that are imposed on or with respect to any
payment made by or on account of any obligation of any Borrower hereunder, other
than Excluded Taxes and (ii) Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not Guaranteed by any other Person or entity or subject
to any other credit enhancement.
“Information Memorandum” means the Confidential Information Memorandum dated
June 2019 relating to the Company and the Transactions.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.


19





--------------------------------------------------------------------------------





“Interest Period” means as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on the date one, two, three or six months
thereafter, as selected by the Company in its Borrowing Request, or such other
period that is twelve months or less requested by the Company and consented to
by all the Lenders (subject to availability); provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period (for which the Eurocurrency Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the Eurocurrency Screen Rate for the shortest period
(for which the Eurocurrency Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
“IRS” means the United States Internal Revenue Service.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit application, and any other document, agreement and instrument entered
into by the Issuing Bank and either Borrower or in favor of the Issuing Bank and
relating to such Letter of Credit.
“Issuing Banks” means JPMorgan Chase Bank, N.A., Bank of America, N.A., BNP
Paribas, Citibank, N.A., Deutsche Bank AG New York Branch, TD Bank, N.A., U.S.
Bank National Association and Wells Fargo Bank, National Association, each in
their capacity as the issuers of Letters of Credit hereunder, and their
successors in such capacity as provided in Section 2.06(j). The Issuing Banks
may, in their discretion, arrange for one or more Letters of Credit to be issued
by their respective Affiliates, in which case the term “Issuing Banks” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. Each reference herein to the “Issuing Bank” in connection with a
Letter of Credit or other matter shall be deemed to be a reference to the
relevant Issuing Bank with respect thereto, and, further, references herein to
“the Issuing Bank” shall be deemed to refer to each of the Issuing Banks or the
relevant Issuing Bank, as the context requires.


20





--------------------------------------------------------------------------------





“Joint Lead Arranger” means each of JPMorgan Chase Bank, N.A., BofA Securities,
Inc., BNP Paribas Securities Corp., Citibank, N.A., Deutsche Bank Securities
Inc., TD Securities (USA) LLC, U.S. Bank National Association and Wells Fargo
Securities, LLC in its capacity as a joint bookrunner and a joint lead arranger
hereunder.
“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(k).
“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“LC Disbursement” means a payment made by the Issuing Banks pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Equivalent of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Equivalent of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Article 29(a) of the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the Borrowers and each Lender shall remain in full force and effect until the
Issuing Banks and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.
“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.06(m). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lease Accounting GAAP Change” has the meaning assigned to such term in
Section 1.04.


21





--------------------------------------------------------------------------------





“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing
Banks.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.06(b).
“Leverage Ratio” has the meaning assigned to such term in Section 6.03(a).
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Francs; in each case as long as there is a published
LIBOR rate with respect thereto.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, any Note issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications and, after
the execution and delivery thereof, the Borrowing Subsidiary Agreement and the
Borrowing Subsidiary Termination and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Borrower, or any employee of any
Borrower, and delivered to the Administrative Agent or any Lender in connection
with the Agreement or the transactions contemplated thereby. Any reference in
the Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.


22





--------------------------------------------------------------------------------





“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents or the rights or remedies of the Administrative
Agent, the Issuing Banks and the Lenders thereunder.
“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Company, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01, contributed greater than five percent (5%)
of the Company’s Consolidated EBITDA for such period or (ii) which contributed
greater than five percent (5%) of the Company’s Consolidated Total Assets as of
such date; provided that, if at any time the aggregate amount of the EBITDA or
consolidated total assets of all Domestic Subsidiaries that are not Material
Domestic Subsidiaries exceeds fifteen percent (15%) of the Company’s
Consolidated EBITDA for any such period or fifteen percent (15%) of the
Company’s Consolidated Total Assets as of the end of any such fiscal quarter,
the Company (or, in the event the Company has failed to do so within ten (10)
days, the Administrative Agent) shall designate sufficient Domestic Subsidiaries
as “Material Domestic Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries.
“Material Indebtedness” means funded Indebtedness (other than the Loans and
Letters of Credit or Intercompany Indebtedness), or obligations in respect of
one or more Swap Agreements, of any one or more of the Company and its
Subsidiaries in an aggregate principal amount exceeding $300,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.
“Maturity Date” means the later of (a) August 14, 2024 and (b) if maturity is
extended pursuant to Section 2.25, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next succeeding Business Day.
“Maturity Date Extension Request” means a request by the Company, in the form of
Exhibit H hereto or such other form as shall be approved by the Administrative
Agent, for the extension of the Maturity Date pursuant to Section 2.25.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


23





--------------------------------------------------------------------------------





“New Money Credit Event” means with respect to the Issuing Banks, any increase
(directly or indirectly) in the Issuing Banks’ exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the Company or any Governmental Authority in the Company’s or
any applicable Letter of Credit beneficiary’s country occurring by reason of (i)
any law, action or requirement of any Governmental Authority in the Company’s or
such Letter of Credit beneficiary’s country, or (ii) any request in respect of
external indebtedness of borrowers in the Company’s or such Letter of Credit
beneficiary’s country applicable to banks generally which conduct business with
such borrowers, or (iii) any agreement in relation to clause (i) or (ii), in
each case to the extent calculated by reference to the aggregate Revolving
Credit Exposures outstanding prior to such increase.
“Non-Recourse Financing” means (a) any sale by the Company or any Subsidiary
intended to be (and which shall be treated for the purposes hereof as) a true
sale transaction (or in a non-US law governed sale the equivalent of a true sale
transaction in the applicable non-US jurisdiction) with customary limited
recourse based upon the collectability of the accounts receivable or other
assets sold and the corresponding sale or pledge of such accounts receivable or
other assets (or an interest therein) by the Securitization Subsidiary, in each
case without any guarantee of the collectability of such accounts receivable or
other assets by the Company or any other Subsidiary thereof (other than by such
Securitization Subsidiary); and (b) any sale by the Company or a Subsidiary of
accounts receivable or other assets under a factoring agreement that is intended
to be (and which shall be treated for the purposes hereof as) a true sale
transaction (or in a non-US law governed sale the equivalent of a true sale
transaction in the applicable non-US jurisdiction) with customary limited
recourse based upon collectability of the accounts receivable or other assets
sold, without any guarantee by the Company and any other Subsidiary thereof of
the collectability of such accounts receivable or other assets.
“Non-U.S. Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“Note” means a promissory note made by a Borrower in favor of a Lender and its
registered assigns evidencing Loans made by such Lender to such Borrower,
substantially in the form of Exhibit J.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m., New York City time, on such day received by
the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities


24





--------------------------------------------------------------------------------





and other obligations of the Borrowers to the Lenders or to any Lender, the
Administrative Agent, the Issuing Banks or any indemnified party arising under
the Loan Documents.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to a Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary
Taxes, recording, filing or any other similar Taxes arising from any payment
made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment pursuant to Section 2.19(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Overnight Rate” means, for any amount payable in a Foreign Currency, the rate
of interest per annum as determined by the Administrative Agent at which
overnight or weekend deposits in the relevant currency (or if such amount due
remains unpaid for more than three (3) Business Days, then for such other period
of time as the Administrative Agent may elect) for delivery in immediately
available and freely transferable funds would be offered by the Administrative
Agent to major banks in the interbank market upon request of such major banks
for the relevant currency as determined above and in an amount comparable to the
unpaid principal amount of the related Credit Event, plus any taxes, levies,
imposts, duties, deductions, charges or withholdings imposed upon, or charged
to, the Administrative Agent by any relevant correspondent bank in respect of
such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04.
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.


25





--------------------------------------------------------------------------------





“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, assessments and governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law in respect of property or assets, arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days or are being contested in compliance with Section
5.04;
(c)    liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business and consistent with past practices (exclusive of obligations in respect
of the payment for borrowed money);
(e)    judgment liens or awards in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, encroachments, rights-of-way and similar
charges or encumbrances, and minor title deficiencies on real property imposed
by law (including imposed by the laws of the Netherlands in connection with the
Dutch Borrower’s rights to the premises of its future headquarters currently
being constructed in Amsterdam, the Netherlands) or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Company or any Subsidiary;
(g)    leases, licenses, subleases or sublicenses granted to third parties in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Company or any Subsidiary;
(h)    Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;


26





--------------------------------------------------------------------------------





(i)    Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business so long as such Liens only cover the
related goods; and
(k)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Platform” has the meaning set forth in Section 5.01.
“Pounds Sterling” and “£” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning set forth in Section 5.01.


27





--------------------------------------------------------------------------------





“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 9.20.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is Euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).
“Recipient” means the Administrative Agent, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder.
“Register” has the meaning set forth in Section 9.04.
“Regulation S-X” means Regulation S-X promulgated pursuant to the Securities Act
(as such regulation is in effect on the Effective Date).
“Related Parties” means, with respect to any specified Person, such Person’s
subsidiaries, directors, officers, employees, agents or controlling person of
such Person.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time; provided that, the amount of any participation in any
Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another non-Defaulting
Lender shall be deemed to be held by the Lender that is the Swingline Lender or
Issuing Banks, as the case may be, in making such determination.
“Reuters” means Thomson Reuters Corp., Refinitiv or any successor thereto.
“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, general counsel, any executive vice president, treasurer,
assistant treasurer or controller of a Borrower, (b) solely for purposes of the
delivery of incumbency certificates pursuant to Article IV or notices pursuant
to Article II, the secretary or any assistant secretary of a Borrower, and (c)
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Borrower designated in or pursuant to an agreement
between the applicable Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Borrower shall
be


28





--------------------------------------------------------------------------------





conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Borrowing denominated in an
Alternative Currency and (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to Section 2.04; (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the Issuing
Banks under any Letter of Credit denominated in an Alternative Currency and (iv)
in the case of all Existing Letters of Credit denominated in Alternative
Currencies, the Effective Date; and (c) with respect to all outstanding Credit
Events each of the following: (i) on and as of the first Business Day of each
calendar month and (ii) any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor thereto.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Bank, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any comprehensive economic sanction, embargo, or trade
restrictive measure administered or enforced by the United States Government
(including without limitation, OFAC), the United Nations Security Council and
the European Union or Her Majesty’s Treasury (“HMT”).
“Securitization” means the securitization by the Company or any Subsidiary of
accounts receivable or other assets.
“Securitization Subsidiary” means a wholly-owned Subsidiary of the Company
created solely for purposes of effectuating a Securitization, the activities and
assets of which are limited solely to such purpose and assets, and the
organizational documents of which contain customary bankruptcy-remote
provisions.


29





--------------------------------------------------------------------------------





“Significant Subsidiary” means any Subsidiary of the Company that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to be
subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means, as of any determination, any subsidiary of the Company as of
such determination.
“Supported QFC” has the meaning assigned to it in Section 9.20.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


30





--------------------------------------------------------------------------------





“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Request” means a request of a Swingline Loan pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit F-2 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower and in accordance with Section 2.05.
“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the credit facility evidenced by this Agreement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
Credit Extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
state the laws of which are required to be applied in connection with the issue
of perfection of security interests.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.06(f).
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.20.


31





--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) any definition
of or reference to any law, statute, rule or regulation shall, unless otherwise
specified, be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws). In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
notwithstanding the foregoing, for purposes of this Agreement (other than
Section 5.01) GAAP shall be determined without giving effect to any


32





--------------------------------------------------------------------------------





change thereto occurring after December 31, 2018 as a result of the adoption of
any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease or similar agreement as a capital lease where such lease or similar
agreement was not required to be so treated under GAAP as in effect on December
31, 2018 (any such change being referred to herein as a “Lease Accounting GAAP
Change”); provided, further, that, if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. The Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders). Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of financial covenant, amounts and ratios referred to
herein shall be calculated (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.
SECTION 1.05.    Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the Eurocurrency Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.14(b) of this
Agreement, such Section 2.14(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Company,
pursuant to Section 2.14, in advance of any change


33





--------------------------------------------------------------------------------





to the reference rate upon which the interest rate on Eurocurrency Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Eurocurrency Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the
Eurocurrency Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
SECTION 1.06.    Currency Equivalents Generally. For the purposes of determining
compliance with Section 6.01 with respect to any amount of Indebtedness or
investment in Euro, Pounds Sterling, Japanese Yen and any other hard currency
(other than Dollars) which is freely traded and convertible into Dollars in the
London interbank market and for which the Dollar Equivalent thereof can be
readily calculated, no Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or investment is incurred.
SECTION 1.07.    Additional Alternative Currencies.
(a)    The Company may from time to time request that Eurocurrency Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurocurrency Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
Issuing Banks.
(b)    Any request for an Alternative Currency pursuant to clause (a) above
shall be made to the Administrative Agent not later than 11:00 a.m., 4 Business
Days prior to the date of the desired Credit Extension (or such other time or
date as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the Issuing Banks, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Loans,
the Administrative Agent shall promptly notify each Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the Issuing Banks thereof. Each Lender (in the case
of any such request pertaining to Eurocurrency Loans) or the Issuing Banks (in
the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., 2 Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.
(c)    Any failure by a Lender or the Issuing Banks, as the case may be, to
respond to such request for an Alternative Currency within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender or the Issuing Banks, as the case may be, to permit Eurocurrency Loans to
be made or Letters of Credit to be issued in such requested currency. If the


34





--------------------------------------------------------------------------------





Administrative Agent and all the Lenders consent to making Eurocurrency Loans in
such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Loans; and if the Administrative Agent and the Issuing Banks consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.
SECTION 1.08.    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
SECTION 1.09.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable).
SECTION 1.10.    Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.


35





--------------------------------------------------------------------------------





SECTION 1.11.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
that will not result (after giving effect to any application of proceeds of such
Borrowing to any Swingline Loans outstanding pursuant to Section 2.10(a)) in (a)
subject to Sections 2.04 and 2.11(b), the Dollar Equivalent of such Lender’s
Revolving Credit Exposure exceeding the Dollar Equivalent of such Lender’s
Commitment, (b) subject to Sections 2.04 and 2.11(b), the sum of the total
Dollar Equivalent of the Revolving Credit Exposures exceeding the Aggregate
Commitment or (c) subject to Sections 2.04 and 2.11(b), the Dollar Equivalent of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, exceeding the Foreign Currency Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.11, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurocurrency Loans, as further provided herein.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
as set forth in Section 2.27. Any Swingline Loan shall be made in accordance
with the procedures set forth in Section 2.05.
(a)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Subject to the provisions of
Section 2.19(a), each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple


36





--------------------------------------------------------------------------------





of $1,000,000 (or, if such Borrowing is denominated in a Foreign Currency,
1,000,000 units of such currency) and not less than $5,000,000 (or, if such
Borrowing is denominated in a Foreign Currency 5,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $3,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(f). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $500,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of twelve (12)
Eurocurrency Revolving Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
(d)    The initial borrowing from any Lender to the Dutch Borrower shall be at
least €50,000 (or its equivalent in another currency) or any other amount that
will from time to time be applicable under Section 3(2) under a and/or b of the
Dutch Decree on Definitions Wft (Besluit definitiebepalingen Wft), or, if it is
less, that Lender shall confirm in writing to the Dutch Borrower that it is a
professional market party within the meaning of the FSA.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) (a) (i) in the case of a Eurocurrency Borrowing denominated in
Dollars, not later than 12:00 noon three (3) Business Days and (ii) in the case
of a Eurocurrency Borrowing denominated in a Foreign Currency, not later than
12:00 noon four (4) Business Days, in each case before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m. on
the date of the proposed Borrowing. Each such Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)     the name of the applicable Borrower;
(ii)     the aggregate amount of the requested Borrowing;
(iii)     the date of such Borrowing, which shall be a Business Day;
(iv)     whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)     in the case of a Eurocurrency Borrowing, the currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and


37





--------------------------------------------------------------------------------





(vi)     the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Determination of Dollar Equivalents.
(a)    The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine the Exchange Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and outstanding
amount of all outstanding LC Obligations denominated in Alternative Currencies.
Such Exchange Rates shall become effective as of such Revaluation Date and shall
be the Exchange Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by the Company hereunder or calculating the
financial covenant hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the Issuing Bank, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Dollar Equivalent (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Bank, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” to the extent derived from the rates published
on the applicable Bloomberg screen page or with respect to any successor rate
thereto.
SECTION 2.05.    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in Dollars to the Company from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $100,000,000, (ii) the Swingline Lender’s
Revolving Credit Exposure exceeding its Commitment or (iii) the Dollar


38





--------------------------------------------------------------------------------





Equivalent of the Total Credit Exposure exceeding the Aggregate Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Company may borrow,
prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by irrevocable written notice (via a written Swingline
Request signed by the Company), not later than 12:00 noon on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company. The Swingline Lender shall
make each Swingline Loan available to the Company by means of a credit to an
account of the Company with the Administrative Agent designated for such purpose
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 3:00 p.m. on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 12:00 noon on a Business Day, no later than
5:00 p.m. on such Business Day and if received after 12:00 noon on a Business
Day, no later than 10:00 a.m. on the immediately succeeding Business Day), to
pay to the Administrative Agent, for the account of the Swingline Lender, such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as


39





--------------------------------------------------------------------------------





applicable, if and to the extent such payment is required to be refunded to the
Company for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Company of any default in the
payment thereof.
(d)    The Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of the Swingline Lender. At the time any such
replacement shall become effective, the Company shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Company
and the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.05(d) above.
SECTION 2.06.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, each
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.06, that the Company may request the issuance of Letters of
Credit denominated in Dollars or Alternative Currencies for its own account, in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
Notwithstanding the foregoing, the letters of credit identified on Schedule 2.06
(the “Existing Letters of Credit”) shall be deemed to be “Letters of Credit”
issued on the Effective Date for all purposes of the Loan Documents. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any Letter of Credit Agreement, the terms and
conditions of this Agreement shall control; provided, however, if an Issuing
Bank is requested to issue Letters of Credit with respect to a jurisdiction such
Issuing Bank deems, in its reasonable judgment, may at any time subject it to a
New Money Credit Event or a Country Risk Event, the Company shall, at the
request of the Issuing Bank, guaranty and indemnify the Issuing Bank against any
and all costs, liabilities and losses resulting from such New Money Credit Event
or Country Risk Event, in each case in a form and substance reasonably
satisfactory to the Issuing Bank.
(b)    Notice of Issuance, Amendment, Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit), the Company shall hand deliver, facsimile (or
transmit by other electronic communication (e.g. “pdf” or “tif”), if
arrangements for doing so have been approved by the Issuing Banks) to the


40





--------------------------------------------------------------------------------





applicable Issuing Bank and the Administrative Agent (no later than 11:00 a.m.
at least two Business Days prior to the proposed issuance date (or such later
date and time as the Administrative Agent and the applicable Issuing Bank may
agree in a particular instance in their sole discretion)) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended or extended, and (A) specifying the date of issuance, amendment or
extension (which shall be a Business Day), (B) the amount and currency thereof;
(C) the expiry date thereof (which shall comply with paragraph (c) of this
Section); (D) the name and address of the beneficiary thereof, (E) the documents
to be presented by such beneficiary in case of any drawing thereunder, (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, (G) the purpose and nature of the requested Letter of
Credit, and (H) such other information as shall be necessary to prepare, amend
or extend such Letter of Credit. In addition, as a condition to any such Letter
of Credit issuance, the Company shall have entered into a continuing agreement
(or other letter of credit agreement) for the issuance of letters of credit
and/or shall submit a letter of credit application, in each case, as required by
the Issuing Bank and using the Issuing Bank’s standard form (each, a “Letter of
Credit Agreement”). A Letter of Credit shall be issued, amended or extended only
if (and upon issuance, amendment or extension of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment or extension (i) subject to Sections 2.04 and 2.11(b),
the Dollar Equivalent of the LC Exposure shall not exceed $80,000,000, (ii)
subject to Sections 2.04 and 2.11(b), the sum of the Dollar Equivalent of the
total Revolving Credit Exposures shall not exceed the Aggregate Commitment,
(iii) subject to Sections 2.04 and 2.11(b), the Dollar Equivalent of the sum of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, shall not exceed the Foreign Currency Sublimit, (iv) the
Dollar Amount of each Lender’s Revolving Credit Exposure shall not exceed such
Lender’s Commitment and (v) subject to Sections 2.04 and 2.11(b), following the
effectiveness of any Maturity Date Extension Request, the Dollar Equivalent of
the LC Exposure in respect of all Letters of Credit having an expiration date
after the second Business Day prior to the Existing Maturity Date shall not
exceed the Aggregate Commitment of the Consenting Lenders extended pursuant to
Section 2.25.
(c)    Conditions. An Issuing Bank shall not be under any obligation to issue
any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular;
(ii)    the issuance of the Letter of Credit would violate one or more published
policies of the Issuing Bank applicable to all letters of credit generally and
consistently applied to all borrowers of the Issuing Bank;
(iii)    the Issuing Bank does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency;


41





--------------------------------------------------------------------------------





(iv)    any Lender is at that time a Defaulting Lender, unless such Issuing Bank
has entered into arrangements, including the delivery of cash collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Company or
such Lender to eliminate such Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.23(c)(i)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other LC Obligations as to which such
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion;
(v)    such Letter of Credit is not a standby letter of credit; or
(vi)    issuing such Letter of Credit would cause such Issuing Bank to have
issued Letters of Credit in the aggregate face amount in excess of $10,000,000.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any extension thereof, one
year after such extension) and (ii) the date that is five (5) Business Days
prior to the Maturity Date. For the avoidance of doubt, if the Maturity Date
shall be extended pursuant to Section 2.25, “Maturity Date” as referenced in
clause (ii) above shall refer to the Maturity Date as extended pursuant to
Section 2.25; provided that, notwithstanding anything in this Agreement
(including Section 2.25 hereof) or any other Loan Document to the contrary, the
Maturity Date, as such term is used in reference to the Issuing Banks or any
Letter of Credit issued thereby, may not be extended without the prior written
consent of the applicable Issuing Bank.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Equivalent available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Company on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(f)    Reimbursement. If the Issuing Banks shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Equivalent equal to
such LC Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if an Issuing Bank shall so elect


42





--------------------------------------------------------------------------------





in its sole discretion by notice to the Company, in such other Alternative
Currency which was paid by such Issuing Banks pursuant to such LC Disbursement
in an amount equal to such LC Disbursement) not later than 12:00 noon, Local
Time, on the Business Day immediately following the day that the Company
receives notice of such LC Disbursement; provided that, if such LC Disbursement
is not less than the Dollar Equivalent of $1,000,000, the Company may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Equivalent of such LC
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due
(the “Unreimbursed Amount”), the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Company in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Company
(including accrued and unpaid interest thereon as set forth in Section 2.06(i)),
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Company pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the applicable Issuing
Bank, then to such Lenders and the applicable Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
the Issuing Banks for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Company of its obligation to reimburse such LC
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, the
Issuing Banks or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Banks or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Dollar Equivalent, calculated
using the applicable Exchange Rates, on the date such LC Disbursement is made,
of such LC Disbursement.
(g)    Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff


43





--------------------------------------------------------------------------------





against, the Company’s obligations hereunder. None of the Administrative Agent,
the Lenders, the Joint Lead Arrangers nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(h)    Disbursement Procedures and Monitoring. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. After such examination the
applicable Issuing Bank shall promptly notify the Administrative Agent and the
Company by telephone (confirmed by facsimile or other electronic means (e.g.
“pdf” or “tif”)) of:
(i)    such demand for payment and whether such Issuing Bank has made or will
make an LC Disbursement thereunder;
(ii)    the date such Letter of Credit is issued;
(iii)    the date such Letter of Credit is amended, canceled or converted under
Section 2.06(l); and
(iv)    the amount of Letters of Credit currently outstanding, such amount
calculated in accordance with Section 2.06(m), on the last day of each month
where there are any outstanding Letters of Credit issued by such Issuing Bank;
provided that any failure to give or delay in giving any such notice shall not
relieve the Company of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.


44





--------------------------------------------------------------------------------





(i)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Rate for
such Alternative Currency plus the then effective Applicable Rate with respect
to Eurocurrency Revolving Loans); provided that, if the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (f) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse the applicable Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(j)    Replacement of Issuing Banks. (A) Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Company shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(B) Subject to the appointment and acceptance of a successor Issuing Bank, the
applicable Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, the resigning Issuing Bank shall be replaced in
accordance with Section 2.06(j)(A) above.


(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 102% of the
Dollar Equivalent of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit


45





--------------------------------------------------------------------------------





shall become immediately due and payable, without demand or other notice of any
kind, upon the occurrence of any Event of Default with respect to the Company
described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Company. The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Company hereby grants the Administrative Agent a
security interest in the LC Collateral Account and all amounts deposited
therein. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three (3) Business Days after all Events of Default have been cured or waived.
(l)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that the Company is
at the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Company
has deposited cash collateral pursuant to paragraph (k) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to an Issuing Bank
pursuant to paragraph (h) of this Section in respect of unreimbursed LC
Disbursements made under any Foreign Currency Letter of Credit and (iii) of each
Lender’s participation in any Foreign Currency Letter of Credit under which an
LC Disbursement has been made shall, in the case of each of clauses (i), (ii)
and (iii) above, automatically and with no further action required, be converted
into the Dollar Equivalent, calculated using the Administrative Agent’s currency
exchange rates on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, any Issuing Bank or any Lender in respect of the obligations described in
this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.
(m)    Letters of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of


46





--------------------------------------------------------------------------------





Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
(n)    Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend or extend any Letter of Credit, the date of
such issuance, amendment or extension, and the aggregate face amount and
currency of the Letters of Credit to be issued, amended or extended by it and
outstanding after giving effect to such issuance, amendment or extension
occurred (and whether the amount thereof changed), (ii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount and currency of
such payment(s), (iii) on any Business Day on which the Company fails to
reimburse any amount required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such payment in respect
of Letters of Credit and (iv) on any other Business Day, such other information
as the Administrative Agent shall reasonably request.
SECTION 2.07.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds (i)
in the case of Loans denominated in Dollars to the Company, by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders, (ii) in the case of
Loans denominated in Dollars to the Dutch Borrower, by 12:00 Noon, Local Time in
the city designated by the Administrative Agent for such purposes, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (iii) in the case of each Loan denominated
in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Office for such currency and at the Administrative
Agent’s Office for such currency; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to (x) an account of the Company maintained with the
Administrative Agent in New York City and designated by the Company in the
applicable Borrowing Request, in the case of Loans denominated in Dollars to the
Company and (y) an account of such Borrower in the relevant jurisdiction and
designated by such Borrower in the applicable Borrowing Request, in the case of
Loans denominated in a Foreign Currency or to the Dutch Borrower; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon, New York City time, on the date of such Borrowing) that
such Lender will not make available


47





--------------------------------------------------------------------------------





to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Rate in
the case of Loans denominated in a Foreign Currency) or (ii) in the case of such
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.08.    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the relevant Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b)    To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election (by irrevocable written notice via an
Interest Election Request in a form approved by the Administrative Agent and
signed by such Borrower) by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.
(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);


48





--------------------------------------------------------------------------------





(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender and Issuing Bank (if applicable)
of the details thereof and of such Lender’s portion of each resulting Borrowing.
(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Alternative Currency with an Interest Period of one month unless (x) such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11 or
(y) the applicable Borrower shall have given the Administrative Agent an
Interest Election Request requesting that, at the end of such Interest Period,
such Eurocurrency Borrowing continue as a Eurocurrency Borrowing for the same or
another Interest Period. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Company, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Revolving Borrowing in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Revolving Borrowing in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.
SECTION 2.09.    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the


49





--------------------------------------------------------------------------------





Loans in accordance with Section 2.11, the Dollar Equivalent of the sum of the
Revolving Credit Exposures would exceed the Aggregate Commitment.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section not
later than 11:00 a.m. three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
SECTION 2.10.    Repayment of Loans; Evidence of Debt.
(a)    Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan and (ii) in the case of the Company, to the Administrative
Agent for the account of the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least three (3) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Company shall
repay all Swingline Loans then outstanding and the proceeds of any such
Borrowing shall be applied by the Administrative Agent to repay any Swingline
Loans outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Alternative Currency and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender,
any Issuing Bank or the Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of any Borrower to
repay the Loans in accordance with the terms of this Agreement.


50





--------------------------------------------------------------------------------





(e)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a Note. In such event, the relevant Borrower shall prepare, execute and
deliver to such Lender a Note. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more Note in such form payable to the
payee and its registered assigns.
SECTION 2.11.    Prepayment of Loans.
(a)    Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice (by facsimile or other electronic means (e.g. “pdf” or “tif”))
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 11:00 a.m., Local Time, three (3) Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, one (1)
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Equivalent of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Revaluation Date
with respect to each such Credit Event) exceeds the Aggregate Commitment or (B)
the sum of the aggregate principal Dollar Equivalent of all of the outstanding
Revolving Credit Exposures denominated in Foreign Currencies (the “Foreign
Currency Exposure”) (so calculated), as of the most recent Revaluation Date with
respect to each such Credit Event, exceeds the Foreign Currency Sublimit or (ii)
solely as a result of fluctuations in currency exchange rates, (A) the sum of
the aggregate principal Dollar Equivalent of all of the Revolving Credit
Exposures (so calculated) exceeds 105% of the Aggregate Commitment, (B) the
Foreign Currency Exposure, as of the most recent Revaluation Date with respect
to each such Credit Event, exceeds 105% of the Foreign Currency Sublimit or (C)
the sum of the aggregate principal Dollar Equivalent of all of the LC Exposures
(so calculated) exceeds 105% of $70,000,000, the Borrowers shall in each case
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(k), as applicable, in an
aggregate principal amount


51





--------------------------------------------------------------------------------





sufficient to cause (x) the aggregate Dollar Equivalent of all Revolving Credit
Exposures (so calculated) to be less than or equal to the Aggregate Commitment
and (y) the Foreign Currency Exposure to be less than or equal to the Foreign
Currency Sublimit, as applicable.
SECTION 2.12.    Fees.
(a)    The Company agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily amount of the Available Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates. Commitment fees accrued through and including the
last day of March, June, September and December of each year shall be payable in
arrears on the fifteenth (15th) day following such last day and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any commitment fees accruing after the date
on which the Commitments terminate shall be payable on demand. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Equivalent of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily Dollar Equivalent of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the fifteenth (15th) day following such last day and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Banks pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in Dollars in the Dollar Equivalent thereof.


52





--------------------------------------------------------------------------------





(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Banks, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and (ii) for Borrowings
denominated in Pounds Sterling shall be computed on the basis of a year of 365
days, and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Base Rate,
Adjusted Eurocurrency Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.


53





--------------------------------------------------------------------------------





(f)    Interest in respect of Loans denominated in Dollars shall be paid in
Dollars, and interest in respect of Loans denominated in a Foreign Currency
shall be paid in such Foreign Currency.
SECTION 2.14.    Inability to Determine Rates.
(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency
Rate, as applicable (including because the Eurocurrency Screen Rate is not
available or published on a current basis), for the applicable currency and such
Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate or the Eurocurrency Rate, as applicable, for the
applicable currency and such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for the applicable currency and such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone, telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective and (ii) the Borrower may
revoke any pending request for a Eurocurrency Borrowing or, failing that, (x) if
any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing or (y) if any Borrowing Request
requests a Eurocurrency Borrowing in a Foreign Currency, then the Eurocurrency
Rate for such Eurocurrency Borrowing shall be the alternative rate determined
(and agreed to in writing) by the Company, the Required Lenders and the
Administrative Agent; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.


(b)    Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(a)(i) have not arisen but any of (w) the supervisor for the
administrator of the Eurocurrency Screen Rate has made a public statement that
the administrator of the Eurocurrency Screen Rate is insolvent (and there is no
successor administrator that will continue publication of the Eurocurrency
Screen Rate), (x) the administrator of the Eurocurrency Screen Rate has made a
public statement identifying a specific date after which the Eurocurrency Screen
Rate will permanently or indefinitely cease to be published by it (and there is
no successor administrator that will continue publication of the Eurocurrency
Screen Rate), (y) the supervisor for the administrator of the Eurocurrency
Screen Rate has made a public statement


54





--------------------------------------------------------------------------------





identifying a specific date after which the Eurocurrency Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Eurocurrency Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurocurrency Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Company shall endeavor to establish an alternate rate of interest
to the Eurocurrency Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes
(including, without limitation, the modification or replacement of clause (c)
set forth in the definition of “Base Rate”) to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the date notice of such alternate rate of interest is provided to the Lenders
(along with the amendment to this Agreement giving effect to the changes hereto
in respect of such alternate rate of interest), a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
Section 2.14(b) (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this Section
2.14(b), only to the extent the Eurocurrency Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing in the applicable currency or for the applicable Interest Period, as
the case may be, shall be ineffective, (y) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing and (z) if any Borrowing Request requests a Eurocurrency Borrowing in
a Foreign Currency, then such request shall be ineffective.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge, liquidity or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurocurrency Rate) or the
Issuing Banks;
(ii)    impose on any Lender or the Issuing Banks or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject the Administrative Agent, any Lender, the Issuing Banks or any
other recipient of any payments to be made by or on account of any obligation of
any Borrower hereunder to any Taxes (other than (A) Indemnified Taxes, (B)
Excluded Taxes


55





--------------------------------------------------------------------------------





or (C) Other Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Person of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Person of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Person hereunder,
whether of principal, interest or otherwise, then the applicable Borrower will
pay to such Person, upon receipt of a written request therefor, such additional
amount or amounts as will compensate such Person for such additional costs
incurred or reduction suffered as reasonably determined by such Person (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and amounts charged by such Person to such Borrower shall be consistent
with amounts charged to similarly situated customers (as reasonably determined
by such Person) of the applicable Person under agreements having provisions
similar to this Section 2.15).
(b)    If any Lender or the Issuing Banks determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by the Issuing Banks, to a level below that which such Lender or the
Issuing Banks or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the applicable Borrower will pay to such Lender or the Issuing
Banks, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Banks or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Banks or other applicable Person
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Banks or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section (and setting forth in reasonable detail the
manner in which such amount or amounts have been determined) shall be delivered
to the Company and shall be conclusive absent manifest error. The Company shall
pay, or cause the Dutch Borrower to pay, such Lender or the Issuing Banks, as
the case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Banks to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Banks
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Banks, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is


56





--------------------------------------------------------------------------------





retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
(but excluding loss of anticipated profits) attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
SECTION 2.17.    Taxes.
(a)    Any and all payments by or on account of any obligation of any Borrower
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes. If any applicable laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Borrower, then the Administrative Agent or such Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below;
provided that if any deduction or withholding is made on account of any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable by
the applicable Borrower shall be increased as necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section 2.17(a)) the
Administrative Agent, Lender, Issuing Bank or any other Recipient (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) such Borrower shall make such
deductions or withholdings and (iii) such Borrower shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.


57





--------------------------------------------------------------------------------





(a)    In addition, the applicable Borrower shall pay any Other Taxes imposed on
or incurred by the Administrative Agent, a Lender, the Issuing Banks or other
Recipient to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of Other Taxes.
(b)    The applicable Borrower shall indemnify the Administrative Agent, each
Lender, the Issuing Banks and each other Recipient, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender, the Issuing Bank or such
Recipient, as the case may be, on or with respect to any payment by or on
account of any obligation of such Borrower under any Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17(c)) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the applicable Borrower by a Lender or
an Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.
(c)    As soon as practicable after any payment of any Taxes by any Borrower to
a Governmental Authority, the Company shall deliver or cause to be delivered to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower (with a copy to the Administrative Agent), at
the time or times reasonably requested by such Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(h) and
clauses (i) and (ii) below of this Section 2.17(e)) shall not be required if in
the applicable Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
Without limiting the generality of the foregoing, in the event that the Borrower
is the Company, each Lender agrees to deliver to the Company and the
Administrative Agent on or prior to the Effective Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 9.04, such assignee or transferee shall deliver to the


58





--------------------------------------------------------------------------------





Company and the Administrative Agent on or before the date such assignee or
transferee becomes a party to this Agreement, the following:
(i)        any Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(ii)        any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(A)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of a valid IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(B)    executed copies of IRS Form W-8ECI;
(C)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code (the “portfolio interest
exemption”), (x) a certificate substantially in the form of Exhibit I-1 to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10-percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or
(D)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;


59





--------------------------------------------------------------------------------





(iii)    any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made.
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.17 expires or becomes obsolete or inaccurate in any
respect, it shall promptly update such form or certification or promptly notify
the applicable Borrower and the Administrative Agent in writing of its legal
inability to do so.
(e)    Unless required by applicable Laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender
or the Issuing Banks, or have any obligation to pay to any Lender or the Issuing
Banks, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender or such Issuing Bank, as the case may be. If the Administrative
Agent or a Lender determines, in good faith that it has received a refund of any
Taxes as to which it has been indemnified by the relevant Borrower or with
respect to which the relevant Borrower has paid additional amounts pursuant to
this Section 2.17, it shall pay over such refund to such Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, any Issuing Bank or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.
(f)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the relevant Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the relevant Borrower to do so) attributable to such Lender that
are paid or payable by the Administrative Agent in connection with any Loan
Document (including any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 9.04 relating to the maintenance of a Participant
Register) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such amounts were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this


60





--------------------------------------------------------------------------------





Section 2.17(g) shall be paid within ten (10) days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount so paid
or payable by the Administrative Agent. Such certificate shall be conclusive of
the amount so paid or payable absent manifest error. Each Lender and each
Issuing Bank hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or such Issuing Bank, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (g).
(g)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(h)    Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    All payments to be made by the Borrowers shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars by the
Company, 12:00 noon, New York City time and (ii) in the case of payments
denominated in a Foreign Currency or by the Dutch Borrower, 2:00 p.m., Local
Time, in the city of the Administrative Agent’s Office for such currency, in
each case on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts paid after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been paid on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made (i) in the same currency in which the applicable Credit
Event was made (or where such currency has been converted to Euro, in Euro) and
(ii) to the Administrative Agent (x) at the Administrative Agent’s Office
specified in Section 9.01 in the case of any Credit Event with respect to the
Company denominated in Dollars, (y) at Administrative Agent’s Office most
recently designated for such purposes in a notice to the Borrower and the
Lenders, in the case of a Credit Event with respect to the Dutch Borrower


61





--------------------------------------------------------------------------------





denominated in Dollars or (z) in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Office for such currency as
notified to the Borrower, except payments to be made directly to the Issuing
Banks or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Equivalent (as of the date of repayment) of such
payment due, it being the intention of the parties hereto that the Borrowers
take all risks of the imposition of any such currency control or exchange
regulations.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by a
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of such Borrower maintained
with the Administrative Agent. Each Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
the relevant Borrower maintained with the Administrative Agent for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.
(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans


62





--------------------------------------------------------------------------------





or participations in LC Disbursements or Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Banks with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Rate in
the case of Loans denominated in a Foreign Currency).
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(e) or (f), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and (ii) thereafter, hold any excess amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.


63





--------------------------------------------------------------------------------





(g)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender to any Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to such
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender is a Declining
Lender under Section 2.25, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Banks), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that (i) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Company, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and such parties are participants), and (ii) the Lender required to make
such assignment need not be a party


64





--------------------------------------------------------------------------------





thereto in order for such assignment to be effective and shall be deemed to have
consented to and be bound by the terms thereof; provided that, following the
effectiveness of any such assignment, the other parties to such assignment agree
to execute and deliver such documents necessary to evidence such assignment as
reasonably requested by the applicable Lender, provided that any such documents
shall be without recourse to or warranty by the parties thereto.
SECTION 2.20.    Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $25,000,000
so long as, after giving effect thereto, the aggregate Dollar Equivalent of such
increases and all such Incremental Term Loans does not exceed $1,000,000,000.
The Company may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company, the Issuing Banks and
the Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Commitments or Incremental Term Loan pursuant to this
Section 2.20. Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders (with all references in such Sections to a Borrowing being
deemed to be references to such increase or incurrence of Incremental Term
Loans) and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the Company and
(B) in the event Incremental Term Loans are being incurred pursuant to this
Section 2.20, the Company shall be in compliance (on a Pro Forma Basis
reasonably acceptable to the Administrative Agent) with the covenant contained
in Section 6.03 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental


65





--------------------------------------------------------------------------------





Term Loans, the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Maturity Date may provide
for different financial or other covenants applicable only during periods after
the Maturity Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans. Incremental Term Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.
SECTION 2.21.    Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Issuing Banks (if such Credit Event is a Letter of Credit) or the
Required Lenders make it impracticable for the Eurocurrency Borrowings or
Letters of Credit comprising such Credit Event to be denominated in the
Alternative Currency specified by the relevant Borrower or (ii) a Dollar
Equivalent of such currency is not readily calculable, then, the Administrative
Agent shall forthwith give notice thereof to each Borrower, the Lenders and, if
such Credit Event is a Letter of Credit, the Issuing Banks, and such Credit
Events shall not be denominated in such Alternative Currency but shall, except
as otherwise set forth in Section 2.07, be made on the date of such Credit Event
in Dollars, (a) if such Credit Event is a Borrowing, in an aggregate principal
amount equal to the Dollar Equivalent of the aggregate principal amount
specified in the related Credit Event request or Interest Election Request, as
the case may be, as ABR Loans, unless the applicable Borrower notifies the
Administrative Agent at least one Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Alternative Currency, as the case may be, in which the denomination of
such Loans would in the reasonable opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Equivalent of the aggregate principal amount specified in the related
Credit


66





--------------------------------------------------------------------------------





Event request or Interest Election Request, as the case may be or (b) if such
Credit Event is a Letter of Credit, in a face amount equal to the Dollar
Equivalent of the face amount specified in the related request or application
for such Letter of Credit requested by the Company, unless the Company notifies
the Administrative Agent at least one (1) Business Day before such date that (i)
it elects not to request the issuance of such Letter of Credit on such date or
(ii) it elects to have such Letter of Credit issued on such date in a different
Alternative Currency, as the case may be, in which the denomination of such
Letter of Credit would in the reasonable opinion of the Issuing Banks, the
Administrative Agent and the Required Lenders be practicable and in face amount
equal to the Dollar Equivalent of the face amount specified in the related
request or application for such Letter of Credit, as the case may be.
SECTION 2.22.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent by such
Borrower hereunder shall, notwithstanding any judgment in a currency other than
the specified currency, be discharged only to the extent that on the Business
Day following receipt by such Lender or the Administrative Agent (as the case
may be) of any sum adjudged to be so due in such other currency such Lender or
the Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the applicable Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.
SECTION 2.23.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or


67





--------------------------------------------------------------------------------





other modification pursuant to Section 9.02); provided that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall require the consent of such Defaulting Lender in
accordance with the terms hereof;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    so long as no Event of Default has occurred and is continuing, all or any
part of the Swingline Exposure and LC Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (A) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (B) each non-Defaulting Lender’s
Revolving Credit Exposure does not exceed such non-Defaulting Lender’s
Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within two (2) Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure
that has not been reallocated and (y) second, cash collateralize for the benefit
of the Issuing Banks only the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(k) for so long as such LC Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted to give effect to such
reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance


68





--------------------------------------------------------------------------------





with Section 2.23(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Banks have a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Banks, as the case may be,
shall have entered into arrangements with the Company or such Lender,
satisfactory to the Swingline Lender or the Issuing Banks, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.24.    Designation of Dutch Borrower. The Company may at any time and
from time to time designate the Dutch Subsidiary as the Dutch Borrower by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company and the satisfaction of the other
conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction such Subsidiary shall for all purposes of this Agreement be the
Dutch Borrower and a party to this Agreement until the Company or the Dutch
Borrower shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be the Dutch Borrower and a party to this Agreement.
Notwithstanding the preceding sentence, no Borrowing Subsidiary Termination will
become effective as to the Dutch Borrower at a time when any principal of or
interest on any Loan to such Borrower shall be outstanding hereunder, provided
that such Borrowing Subsidiary Termination shall be effective to terminate the
right of the Dutch Borrower to make further Borrowings under this Agreement. As
soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall furnish a copy thereof to each Lender.
SECTION 2.25.    Extension of Maturity Date.
(a)    The Company may, by delivery of a Maturity Date Extension Request to the
Administrative Agent (which shall promptly deliver a copy thereof to each of the
Lenders and Issuing Banks) at any time prior to the then existing Maturity Date
(the “Existing Maturity Date”), request that the Lenders and Issuing Banks
extend the Existing Maturity Date in accordance with this Section 2.25. Each
Maturity Date Extension Request shall (i) specify the date to which the Maturity
Date is sought to be extended, which date shall not be greater than 1 year from
the Existing Maturity Date, (ii) specify the changes, if any, to the Applicable
Rate to be applied in determining


69





--------------------------------------------------------------------------------





the interest payable on Loans of, and fees payable hereunder to, Consenting
Lenders in respect of that portion of their Commitments (and related Loans)
extended to such new Maturity Date and the time as of which such changes will
become effective (which may be prior to the Existing Maturity Date), and (iii)
specify any other amendments or modifications to this Agreement to be effected
in connection with such Maturity Date Extension Request; provided that no such
changes or modifications requiring approvals pursuant to Section 9.02(a) shall
become effective prior to the then existing Maturity Date unless such other
approvals have been obtained. In the event a Maturity Date Extension Request
shall have been delivered by the Company, each Lender and Issuing Bank shall
have the right (but not the obligation) to agree to the extension of the
Existing Maturity Date and other matters contemplated thereby on the terms and
subject to the conditions set forth therein (each Lender and Issuing Bank
agreeing to the Maturity Date Extension Request being referred to herein as a
“Consenting Lender” and each Lender and Issuing Bank not agreeing thereto being
referred to herein as a “Declining Lender”), which right may be exercised by
written notice thereof, specifying the maximum amount of the Commitment of such
Lender with respect to which such Lender agrees to the extension of the Maturity
Date, delivered to the Company (with a copy to the Administrative Agent) not
later than a date (a “Response Date”) reasonably agreed upon by the Company and
the Administrative Agent following the date on which the Maturity Date Extension
Request shall have been delivered by the Borrower) (it being understood that (x)
any Lender and Issuing Bank that shall have failed to exercise such right as set
forth above shall be deemed to be a Declining Lender and (y) any Response Date
shall be no earlier than fourteen (14) days after the applicable Maturity Date
Extension Request has been delivered to the Lenders and Issuing Banks). For the
avoidance of doubt, to the extent a Lender is a Consenting Lender, it shall be a
Consenting Lender for all of its then existing Commitment (not a portion
thereof). If Consenting Lenders shall have agreed to such Maturity Date
Extension Request in respect of Commitments held by them, then, subject to
paragraph (d) of this Section, on the date specified in the Maturity Date
Extension Request as the effective date thereof (the “Extension Effective
Date”), (i) the Existing Maturity Date of the applicable Commitments shall, as
to the Consenting Lenders, be extended to such date as shall be specified
therein, (ii) the terms and conditions of the Commitments of the Consenting
Lenders (including interest and fees (including Letter of Credit fees) payable
in respect thereof), shall be modified as set forth in the Maturity Date
Extension Request and (iii) such other modifications and amendments hereto
specified in the Maturity Date Extension Request shall (subject to any required
approvals (including those of the Required Lenders) having been obtained) become
effective.
(b)    Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.19 and 9.04, at any time prior to
the Existing Maturity Date, to replace a Declining Lender with a Lender, or
other financial institution approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed), that will agree to such Maturity
Date Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender in respect of the Commitment assigned to and
assumed by it on and after the effective time of such replacement.
(c)    If a Maturity Date Extension Request has become effective hereunder:


70





--------------------------------------------------------------------------------





(i)    not later than the fifth (5th) Business Day prior to the Existing
Maturity Date, the Borrower shall make prepayments of Loans and shall provide
cash collateral in respect of Letters of Credit in the manner set forth in
Section 2.11, such that, after giving effect to such prepayments and such
provision of cash collateral, the aggregate Revolving Credit Exposures
outstanding as of such date will not exceed the aggregate Commitments of the
Consenting Lenders extended pursuant to this Section 2.21 (and the Company shall
not be permitted thereafter to request any Loan or any issuance, amendment or
extension of a Letter of Credit if, after giving effect thereto, the aggregate
Revolving Credit Exposures outstanding would exceed the aggregate amount of the
Commitments so extended); and
(ii)    on the Existing Maturity Date, the Commitment of each Declining Lender
shall, to the extent not assumed, assigned or transferred as provided in
paragraph (b) of this Section, terminate, and the Borrower shall repay all the
Revolving Loans of each Declining Lender, to the extent such Revolving Loans
shall not have been so purchased, assigned and transferred, in each case
together with accrued and unpaid interest and all fees and other amounts owing
to such Declining Lender hereunder (accordingly, the Commitment of any
Consenting Lender shall, to the extent the amount of such Commitment exceeds the
amount set forth in the notice delivered by such Lender pursuant to paragraph
(a) of this Section, be permanently reduced by the amount of such excess, and
the Company shall prepay the proportionate part of the outstanding Revolving
Loans of such Consenting Lender, in each case together with accrued and unpaid
interest thereon to but excluding the Existing Maturity Date and all fees and
other amounts payable in respect thereof on or prior to the Existing Maturity
Date), it being understood that such repayments may be funded with the proceeds
of new Revolving Borrowings made simultaneously with such repayments by the
Consenting Lenders, which such Revolving Borrowings shall be made ratably by the
Consenting Lenders in accordance with their extended Commitments.
(d)    Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, (i) the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Maturity Date
Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
and (ii) the Administrative Agent shall have received customary corporate
authorization documents to the extent reasonably required by the Administrative
Agent.
(e)    Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section 2.25, or any amendment or modification of the
terms and conditions of the Commitments and Revolving Loans of the Consenting
Lenders effected pursuant thereto, shall be deemed to (i) violate the last
sentence of Section 2.09(c) or Section 2.18(b) or 2.18(c) or any other provision
of this Agreement requiring the ratable reduction of Commitments or the ratable
sharing of payments or (ii) require the consent of all Lenders or all affected
Lenders under Section 9.02(a). It is further agreed that the Maturity Date may
not be extended more than three (3) times pursuant to this Section 2.25.


71





--------------------------------------------------------------------------------





(f)    The Borrower, the Administrative Agent and the Consenting Lenders may
enter into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section 2.25.
SECTION 2.26.    Liability of Dutch Subsidiary. The Dutch Subsidiary shall not
be liable (whether severally or jointly) for the any Loans made to or Borrowings
by the Company (including related costs, expenses and interest) or the
obligations, liabilities, costs, expenses, covenants, warranties and
undertakings of the Company under or pursuant to this Agreement. The Dutch
Subsidiary shall solely and exclusively be liable for the due and outstanding
Borrowings of and Loans made to the Dutch Borrower (and any related costs,
expenses and interest related thereto).
SECTION 2.27.    Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 9.04(c) are several
and not joint. The failure of any Lender to make any Revolving Loan, to fund any
such participation or to make any payment under Section 9.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan, to purchase its
participation or to make its payment under Section 9.04(c).
ARTICLE III
Representations and Warranties
The Company represents and warrants to the Lenders and the Issuing Banks that:
SECTION 3.01.    Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto (as supplemented from time
to time) identifies each Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding; provided, that between the Effective Date and
the first delivery of a certificate pursuant to Section 5.01(c), Schedule 3.01
hereto shall only identify Subsidiaries of the Company as of July 10, 2019 as
specified above. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens other than Permitted Encumbrances. Except as specified on Schedule
3.01, there are no outstanding commitments or


72





--------------------------------------------------------------------------------





other obligations of the Company or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of the Company or any Subsidiary.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Borrower’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Borrower is a party have been duly executed and
delivered by such Borrower and constitute a legal, valid and binding obligation
of such Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Company or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Company or any
of its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Company or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries.
SECTION 3.04.    Financial Condition; No Material Adverse Change.
(a)    The consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal year ended December 31, 2018
reported on by Deloitte & Touche LLP, independent public accountants, and (ii)
as of and for the fiscal quarter and the portion of the fiscal year ended March
31, 2019 present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(b)    Since December 31, 2018, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole.
SECTION 3.05.    Properties and Intellectual Property.
(a)    Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.


73





--------------------------------------------------------------------------------





(b)    Each of the Company and its Subsidiaries owns, or has the right to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary for the conduct of its business, and the use thereof by the Company
and its Subsidiaries does not knowingly infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06.    Litigation and Environmental Matters.
(a)    Except for Disclosed Matters, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Borrower, threatened against or affecting
the Company or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
There are no labor controversies pending against or, to the knowledge of any
Borrower, threatened against or affecting the Company or any of its Subsidiaries
(i) which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or (ii) that involve this Agreement or the
Transactions.
(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
SECTION 3.07.    Compliance with Laws. Each of the Company and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.08.    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed by them and has paid or caused to be paid all Taxes required to have been
paid by them, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events that have
occurred and for which liability is reasonably expected to be incurred by the
Company or any of its Subsidiaries, could reasonably be expected to result in a
Material Adverse Effect.


74





--------------------------------------------------------------------------------





SECTION 3.11.    Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Company or any Subsidiary to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. As of the Effective Date, to the best knowledge of the
Company, the information included in the Beneficial Ownership Certification
provided on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all respects.
SECTION 3.12.    Federal Reserve Regulations. No part of the proceeds of any
Loan or Letter of Credit have been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the FRB, including Regulations T, U and X.
SECTION 3.13.    Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.01.
SECTION 3.14.    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.15.    Insurance. The Company maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.16.    OFAC. Neither the Company, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower, any director or officer thereof, is an individual
or entity that is, or is owned or controlled by any individuals or entities that
are (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List or (iii) located,
organized or resident in a Designated Jurisdiction.
SECTION 3.17.    Anti-Corruption Laws. The Company and its Subsidiaries have, to
the best of their knowledge, conducted their businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010.
ARTICLE IV

Conditions


75





--------------------------------------------------------------------------------





SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include facsimile or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions (including, but not
limited to the organization, existence and good standing of the Company solely
in the jurisdiction of its organization), all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and each of the Lenders
and as further described in the list of closing documents attached as Exhibit E.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders and
dated the Effective Date) of (i) White & Case LLP, U.S. counsel for the Company,
substantially in the form of Exhibit B-1 and (ii) Cravath, Swaine & Moore LLP,
securities counsel for the Company, substantially in the form of Exhibit B-2.
The Company hereby requests such counsels to deliver such opinions.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company, the
authorization of the Transactions and any other legal matters relating to the
Company, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Company, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02 (without giving effect to the first parenthetical set forth in
Section 4.02(a)).
(e)    The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement shall have been terminated and cancelled
(along with all of the agreements, documents and instruments delivered in
connection therewith) and all indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Revolving Loans)
and any and all commitments and liens thereunder shall have been terminated and
released.
(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced three (3) Business Days prior to the Effective Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Company hereunder.


76





--------------------------------------------------------------------------------





(g)    The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
(h)    So long as requested at least five (5) Business Days prior to the
Effective Date, the Administrative Agent shall have received, at least three (3)
Business Days prior to the Effective Date, (i) any other instruments and
documents reasonably requested by the Administrative Agent and each Lender under
applicable “know your customer” or similar rules and regulations, including the
Patriot Act and (ii) a Beneficial Ownership Certification in respect of each
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (h) shall be deemed to be satisfied)
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrowers set forth in Article
III of this Agreement shall be true and correct (other than Sections 3.04(b) and
3.06(a)) in all material respects (except to the extent that any representation
and warranty that is qualified by materiality shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment or extension of such Letter of Credit, as applicable.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrowers on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
SECTION 4.03.    Designation of the Dutch Borrower. The designation of the Dutch
Borrower pursuant to Section 2.24 is subject to the conditions precedent that
(i) the Company, the Dutch Borrower and the Administrative Agent shall have
entered into an amendment to this Agreement to make certain necessary and
appropriate, in the reasonable opinion of the Administrative Agent,
modifications to this Agreement in respect of making the Dutch Borrower a
designated Borrower under this Agreement (including, without limitation,
representations and warranties and covenants in respect of the Dutch Borrower),
all in form and substance reasonably acceptable to the Administrative Agent, and
(ii) the Company or the Dutch Subsidiary shall have furnished or caused to be
furnished to the Administrative Agent, each Issuing Bank and each Lender:
(a)    Copies, certified by the General Counsel of the Dutch Subsidiary, of
resolutions of the Dutch Subsidiary’s (i) board of managing directors, and (ii)
general meeting of shareholders and, if required, the positive advice of the
Dutch Subsidiary’s work council approving this Agreement and any other Loan
Documents to which the Dutch Subsidiary is becoming a party and performing the
obligations thereunder and such other documents and certificates as the


77





--------------------------------------------------------------------------------





Administrative Agent or its counsel may reasonably request relating to the
organization and existence of the Dutch Subsidiary;
(b)    An incumbency certificate, executed by the General Counsel of the Dutch
Subsidiary, which shall identify by name and title and bear the signature of the
officers of the Dutch Subsidiary authorized to request Borrowings hereunder and
sign this Agreement and the other Loan Documents to which the Dutch Subsidiary
is becoming a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Company or such Subsidiary;
(c)    Opinions of Dutch counsel to the Dutch Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other customary
matters (including, without limitation, the Works Council Act (Wet op de
ondernemingsraden)) as are reasonably requested by counsel to the Administrative
Agent and addressed to the Administrative Agent and the Lenders;
(d)    Any Notes requested by any Lender; and
(e)    Any other instruments and documents reasonably requested by the
Administrative Agent and each Lender under applicable “know your customer” or
similar rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders and the Issuing Banks that:
SECTION 5.01.    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;


78





--------------------------------------------------------------------------------





(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    within the time periods for delivery of financial statements set forth in
clause (a) or (b) above, a certificate of a Financial Officer of the Company (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.03, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 that has not been previously
disclosed in public filings, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate
and (iv) if any Lease Accounting GAAP Change shall have become effective and
shall have been applied by the Borrower, and such Lease Accounting GAAP Change
affects the comparability of the consolidated financial statements (or any part
thereof) for such fiscal year or such fiscal quarter compared to the
corresponding consolidated financial statements (or such part thereof) for the
prior fiscal year or the corresponding fiscal quarter of such prior fiscal year
in any material respect, specifying the effect of such Lease Accounting GAAP
Change on the consolidated financial statements for such fiscal year or such
fiscal quarter;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)    promptly after Moody’s or S&P shall have announced a change in any rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent, any Issuing Bank or any Lender (acting through the
Administrative Agent) may reasonably request.
Documents required to be delivered pursuant to clauses (a) and (b) or (f) of
this Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which such documents are
delivered to Administrative Agent or (ii) on which such documents are filed for
public availability on the U.S. Securities and Exchange Commission’s Electronic
Data Gathering and Retrieval System.


79





--------------------------------------------------------------------------------





Each Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, DebtDomain, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) if reasonably
requested by the Administrative Agent, it shall clearly and conspicuously mark
the Borrower Materials to be provided to Public Lenders as “PUBLIC” which, at a
minimum shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking any Borrower Materials “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary thereof that, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any change in the information provided in any Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification (provided that no such
update shall be required for any Beneficial Ownership Certification delivered in
respect of the Company unless the Company ceases to be a public company making
periodic filings with the Securities and Exchange Commission).
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


80





--------------------------------------------------------------------------------





SECTION 5.03.    Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
material rights, qualifications, licenses, permits, material privileges,
franchises, governmental authorizations and intellectual property rights
necessary to the conduct of its business, and maintain all requisite authority
to conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.02.
SECTION 5.04.    Payment of Tax Obligations. The Company will, and will cause
each of its Subsidiaries to, pay its Tax obligations and liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Company will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable carriers insurance in such amounts (with no greater risk retention)
and against such risks (including loss or damage by fire and loss in transit;
theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations.
SECTION 5.06.    Books and Records; Inspection Rights. The Company will, and
will cause each of its Subsidiaries to, keep proper books of record and account
as may be required or necessary to permit the preparation of financial
statements required to be delivered hereunder in accordance with sound business
practices and GAAP. The Company will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested. The Company
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Company and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.
SECTION 5.07.    Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans and Letters of
Credit will be used only to finance the working capital needs, and for general
corporate purposes (including, without limitation, for the purposes of making
acquisitions and refinancing existing indebtedness)


81





--------------------------------------------------------------------------------





of the Company and its Subsidiaries. No part of the proceeds of any Loan or
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the FRB, including
Regulations T, U and X.
SECTION 5.09.    Anti-Corruption Laws. The Company will, and will use
commercially reasonable efforts to maintain policies and procedures designed to
promote and achieve compliance with the United States Foreign Corrupt Practices
Act of 1977 and the UK Bribery Act 2010.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders and the Issuing Banks that:
SECTION 6.01.    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.01; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; or any Liens
issued to so extend, renew, refinance or replace such Liens (“Refinancing
Liens”); provided, however, that such Refinancing Liens (A) shall not exceed in
aggregate principal amount the aggregate principal amount of the Liens being
extended, renewed, refinanced, or replaced together with interest accrued
thereon and the payment of fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement, and (B) to the extent such
Refinancing Liens extend, renew or replace Liens subordinated to the
Obligations, such Refinancing Liens are subordinated to the Obligations at least
to the same extent as the Liens being extended, renewed or replaced;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as


82





--------------------------------------------------------------------------------





the case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(d)    Liens on assets acquired, constructed or improved by the Company or any
Subsidiary; provided that (i) with respect to Foreign Subsidiaries (other than
the Dutch Borrower), such security interests secure Indebtedness in an aggregate
amount not to exceed $100,000,000 at any time outstanding, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
two hundred and seventy (270) days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;
(e)    Liens arising in connection with any Securitization; provided that (i)
such Liens do not encumber any assets other than the receivables or other assets
being financed, the property securing or otherwise relating to such receivables
or other assets, and the proceeds thereof and (ii) the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $500,000,000;
(f)    (x) licenses, sublicenses, leases or subleases granted by the Company or
any of its Subsidiaries to other Persons not materially interfering with the
conduct of the business of the Company or any of its Subsidiaries and (y) any
interest or title of a lessor, sublessor or licensor under any lease or license
agreement permitted by this Agreement to which the Company or any of its
Subsidiaries is a party;
(g)    Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;
(h)    statutory and common law landlords’ liens under leases to which the
Company or any of its Subsidiaries is a party; and
(i)    additional Liens on assets of the Company or any of its Subsidiaries not
otherwise permitted by this Section 6.01 so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed, with respect to Liens on assets of the Borrowers and all
Material Domestic Subsidiaries, the greater of (i) $1,500,000,000 or (ii) 10% of
Consolidated Total Assets (determined by reference to the most recent financial
statements of the Company delivered pursuant to Section 5.01(a) or 5.01(b) or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to such Section, the most recent financial statements
referred to in Section 3.04(a)).
SECTION 6.02.    Fundamental Changes and Asset Sales. (a) The Company will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets (including pursuant to a
Sale and Leaseback Transaction), or any of the Equity Interests of all or
substantially all of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except:


83





--------------------------------------------------------------------------------





(i)    any Person may merge into the Company in a transaction in which the
Company is the surviving corporation;
(ii)    any Subsidiary may merge into a Borrower in a transaction in which the
surviving entity is a Borrower (provided that any such merger involving the
Company must result in the Company as the surviving entity) and any Subsidiary
which is not a Borrower may merge into another Subsidiary which is not a
Borrower (or an entity which will become a Subsidiary);
(iii)    any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Borrower;
(iv)    the Company or any Subsidiary may merge or consolidate with any
Subsidiary, or sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions) all or substantially all of its assets
(including pursuant to a Sale and Leaseback Transaction), or any of the Equity
Interests of all or substantially all of its Subsidiaries, to any Subsidiary;
provided that (1) such transaction or series of transactions are in connection
with an internal reorganization of the Company or its Subsidiaries for tax or
other internal structuring purposes, (2) in the case of any such transaction or
series of transactions involving the Company, the surviving entity or acquirer
(in the case of an asset sale) (A) agrees to assume, and has expressly assumed
all of the Loans and all of the Company’s other representations, covenants,
conditions and other obligations pursuant to this Agreement and the other Loan
Documents in an agreement in form and substance reasonably satisfactory to the
Administrative Agent, executed and delivered to the Administrative Agent by the
surviving entity, (B) shall be a Person organized and existing under the laws of
the United States or any state thereof or the District of Columbia, and the
Company shall have procured for the Administrative Agent, each Issuing Bank and
each Lender an opinion in form and substance reasonably satisfactory to the
Administrative Agent and from counsel reasonably satisfactory to the
Administrative Agent in respect of such Person and such agreement and covering
the matters covered in the opinions delivered pursuant to Section 4.01 on the
Effective Date and such other matters as the Administrative Agent may reasonably
request and (C) directly or indirectly owns and controls substantially all of
the assets and businesses owned and controlled by the Company on the Effective
Date (other than assets and businesses that have been sold or disposed in
compliance with this Agreement), (3) in the case of any such transaction or
series of transactions involving a Borrower, the surviving entity is a Borrower,
(4) immediately after giving effect to such transaction or series of
transactions, any credit ratings from Moody’s and S&P applicable to the
surviving entity and its Index Debt shall be no lower than any credit ratings
from Moody’s and S&P applicable to the Company and its Index Debt as in effect
immediately prior to giving effect to such transaction or series of transactions
and (5) immediately before and after giving effect (including pro forma effect)
to any such transaction or series of transactions, no Default would exist; and
(v)    any Subsidiary may liquidate or dissolve if (A) the Company reasonably
determines in good faith that such liquidation or dissolution is in the
corporate


84





--------------------------------------------------------------------------------





interests of the Company and (B) the proceeds of such dissolution are
transferred to the Company or a Subsidiary.
(b)    The Company will not, nor will it permit the Dutch Borrower to, engage to
any material extent in any business other than businesses of the type conducted
by the Company and its Subsidiaries on the date of execution of this Agreement
and businesses reasonably related thereto (it being understood that any travel
related or on-line business shall be considered to be such a same or similar
line of business).
(c)    The Company will not, nor will it permit any of its Subsidiaries to,
change its fiscal year from the basis in effect on the Effective Date.
SECTION 6.03.    Financial Covenant.
(a)    Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after June 30, 2019, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 4.00 to 1.00.
Section 6.04.    Sanctions. Other than activities or transactions eligible for
exemptions or authorizations issued by relevant sanctions authorities, the
Company will not directly, or, to the knowledge of the Company, indirectly use,
or make available, the proceeds of any Credit Extension to fund any activities
of or business with any individual or entity or in any Designated Jurisdiction,
that, at the time of such funding is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transactions, whether as Lender,
Arranger, Administrative Agent, Issuing Bank, Swingline Lender or otherwise) of
Sanctions.
Section 6.05.    Anti-Corruption Laws. The Company will not, directly or, to the
knowledge of the Borrower, indirectly, use the proceeds of any Credit Extension
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977 and the UK Bribery Act 2010.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this


85





--------------------------------------------------------------------------------





Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(d)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI;
(e)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Company (which notice will be given at the
request of any Lender);
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (ii) the exercise by any holder of
Indebtedness (to the extent convertible into Equity Interests in the Company) of
its rights of conversion at any time pursuant to the terms of such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)    the Company or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any


86





--------------------------------------------------------------------------------





Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(j)    the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $300,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
sixty (60) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred and for which liability is reasonably
expected to be incurred by the Company or any Subsidiary, could reasonably be
expected to result in a Material Adverse Effect;
(m)    the Company shall fail to comply with Section 2.25(c);
(n)    a Change in Control shall occur; or
(o)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms or the Company or
any Subsidiary shall so assert in writing;
then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, with consent of the Required Lenders, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Company, take any or all of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder and under the other Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and (iii) require the
Company to post cash collateral with the Administrative Agent for the LC
Exposure in accordance with Section 2.06(k); and in case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees


87





--------------------------------------------------------------------------------





and other Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
and such obligations to provide cash collateral for the LC Exposure shall be
deemed automatically effective in accordance with Section 2.06(k). Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity.
ARTICLE VIII

The Administrative Agent
Section 8.01.    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints JPMorgan to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. It is understood and agreed that the use of the term “agent” herein or
in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Section 8.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 8.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly


88





--------------------------------------------------------------------------------





provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01 and Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to the Administrative
Agent by the Company, a Lender or the Issuing Banks.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 8.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Banks, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Banks unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Banks prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be


89





--------------------------------------------------------------------------------





counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Section 8.06.    Resignation of Administrative Agent.
(a)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Banks and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with, so long as no Event of Default has occurred and is
continuing, the written consent of the Company (not to be unreasonably withheld
or delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with, so long as no
Event of Default has occurred and is continuing, the written consent of the
Company (not to be unreasonably withheld or delayed), appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any


90





--------------------------------------------------------------------------------





indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Banks directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 2.17(f) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by JPMorgan as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. If any Issuing Bank party hereto resigns as an Issuing Bank, such Person
shall retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all LC Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.05(c). If
JPMorgan resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.05(a). Upon the appointment
by the Company of a successor Issuing Bank or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Banks or Swingline Lender,
as applicable, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to
JPMorgan to effectively assume the obligations of JPMorgan with respect to such
Letters of Credit.
Section 8.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Banks acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Joint Lead Arranger or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Banks also


91





--------------------------------------------------------------------------------





acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 8.08.    No Other Duties, Etc.. None of the Lenders, if any, identified
in this Agreement as a Joint Lead Arranger, Syndication Agent or
Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any other Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Joint Lead Arrangers, Syndication Agent or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph. Except with respect to the
exercise of setoff rights of any Lender, in accordance with Section 9.08, the
proceeds of which are applied in accordance with this Agreement, each Lender
agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrower or with respect to any Loan Document, without
the prior written consent of the Required Lenders or, as may be provided in this
Agreement or the other Loan Documents, with the consent of the Administrative
Agent. The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
Section 8.09.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments,
(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975


92





--------------------------------------------------------------------------------





of the Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, that none of
the Administrative Agent, any Arranger and their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, or any documents related to hereto or thereto).
ARTICLE IX

Miscellaneous
Section 9.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or other electronic
means (e.g. “pdf” or “tif”) as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i)
if to the Company, to it at Booking Holdings Inc., 800 Connecticut Avenue,
Norwalk, Connecticut 06854,



93





--------------------------------------------------------------------------------





Attention of Douglas Tropp, Vice President, Corporate Treasurer (Telephone No.
203-299-8313; e-mail: douglas.tropp@bookingholdings.com); and
(ii)
Attention Peter J. Millones Esq., Executive Vice President and General Counsel
(Fax No. (203) 299-8915; Telephone No. (203) 299-8398; e-mail:
peter.millones@bookingholdings.com)if to the Dutch Borrower, to it at
Booking.com B.V. Postbus 1639, Rembrandtplein 29-45, Amsterdam, 1017CT,
Netherlands, Attention of Marcela Martin, Chief Financial Officer (Telephone No.
+31207243758; e-mail: marcela.martin@booking.com);

with a copy to Franco Motta, Director of Treasury, Telephone No. +31207133596;
e-mail: franco.motta@booking.com); and
Peter J. Millones Esq., Executive Vice President and General Counsel (Fax No.
(203) 299-8915; Telephone No. (203) 299-8398; e-mail:
peter.millones@bookingholdings.com);
(iii)
if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 S. Dearborn,
Chicago, Illinois 60603, Attention of Leonida Mischke (Fax No. (844) 490-5663;
Telephone No. (312) 385-7055; email: jpm.agency.cri@jpmorgan.com), with a copy
to JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New York
10017, Attention of Daglas Panchal (Fax No. (917) 464-8969; Telephone No. (212)
622-6095; email: daglas.p.panchal@jpmorgan.com);

(iv)
if to an Issuing Bank, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire;

(v)
if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S. Dearborn,
Chicago, Illinois 60603, Attention of Leonida Mischke (Fax No. (844) 490-5663;
Telephone No. (312) 385-7055; email: jpm.agency.cri@jpmorgan.com); and

(vi)
if to any other Lender, to it at its address, facsimile number or other
electronic means as set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or other electronic
means (e.g. “pdf” or “tif”) shall be deemed to have been given when sent (except
that, if not received prior to 5 PM on a Business Day at the location where
received, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b)
below, shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
electronic communication (including e-mail and Platforms) pursuant to procedures
approved by the


94





--------------------------------------------------------------------------------





Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Banks pursuant to Article II if such Lender or the
Issuing Banks, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Lenders, the Swingline Lender, the Issuing Banks
or the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received when
sent unless the sender receives a notice of delivery failure, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(d)    The Platform. THE APPROVED PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the Issuing Banks or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, or through the Internet.
(e)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the Issuing Banks and the Swingline Lender may change its address, facsimile,
electronic mail address or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile, electronic mail address or telephone number for notices
and other communications hereunder by notice to the Company, the Administrative
Agent, the Issuing Banks and the Swingline Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information”


95





--------------------------------------------------------------------------------





or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.
Section 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time
(b)    Except as provided in Section 2.25 with respect to the extension of the
Maturity Date or in Section 2.20 with respect to an Incremental Term Loan
Amendment or in Section 2.14(b), neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders (and
acknowledged by the Administrative Agent) or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than the waiver of
default interest), or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (except that no amendment or
modification of the financial covenant in this Agreement (or defined terms used
in the financial covenant in this Agreement) shall constitute a reduction in the
rate of interest or fees for purposes of this clause (ii)), (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (it being understood that, solely
with


96





--------------------------------------------------------------------------------





the consent of the parties prescribed by Section 2.20 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date), (vi)
waive any conditions precedent set forth in Section 4.02 for the initial Credit
Extension hereunder or (vii) release the Company from its obligations under
Article X without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Banks or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Banks
or the Swingline Lender, as the case may be (it being understood that any change
to Section 2.23 shall require the consent of the Administrative Agent, the
Issuing Banks and the Swingline Lender). Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company, the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, (ii) each Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by such Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under Section
2.16 had the Loans of such Non-Consenting Lender been prepaid on such date
rather than sold to the replacement Lender and (iii) such Non-Consenting Lender
shall have received the outstanding principal amount of its Loans and
participations in LC Disbursements. Each party


97





--------------------------------------------------------------------------------





hereto agrees that (i) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
Section 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Company shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel to the Administrative Agent, the
Lenders, Syndication Agent, Joint Lead Arrangers and Co-Documentation Agents,
taken as a whole and, if reasonably necessary, one local counsel in any relevant
material jurisdiction to Administrative Agent, the Lenders, Syndication Agent,
Joint Lead Arrangers and Co-Documentation Agents, taken as a whole), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any one primary counsel, and one additional local
counsel in each relevant material jurisdiction and one additional counsel in
light of actual or potential conflicts of interest or the availability of
different claims of defenses, in connection with the enforcement or protection
of its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    The Company shall indemnify the Administrative Agent, each Joint Lead
Arranger, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee (but limited to one counsel to all such


98





--------------------------------------------------------------------------------





Indemnitees taken as a whole (and such additional counsel as may be necessary in
light of actual or potential conflicts of interest or the availability of
different claims or defenses)), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel to the Administrative Agent, the
Lenders, the Issuing Banks, Syndication Agent, Joint Lead Arrangers and
Co-Documentation Agents, taken as a whole and, if reasonably necessary, one
local counsel in any relevant material jurisdiction and additional counsel in
light of actual or potential conflicts of interest or the availability of
different claims of defenses to Administrative Agent, the Lenders, the Issuing
Banks, Syndication Agent, Joint Lead Arrangers and Co-Documentation Agents,
taken as a whole); provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (A) the willful misconduct,
fraud or gross negligence of such Indemnitee, its controlled affiliates, its
subsidiaries, or any of their respective officers, directors, employees, agents
and controlling persons, (B) any material breach of the express obligations of
such Indemnitee or any of its affiliates or Related Parties hereunder pursuant
to a claim initiated by any Borrower or (C) any dispute solely among Indemnitees
(not arising as a result of any act or omission by the Company or any of its
Subsidiaries or Affiliates) other than claims against any Credit Party in its
capacity as, or in fulfilling its role as, the Administrative Agent, a Joint
Lead Arranger, an Issuing Bank or the Swingline Lender or any similar role under
this Agreement.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Banks or the Swingline
Lender under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent, the Issuing Banks or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Banks or the Swingline Lender in its capacity
as such.


99





--------------------------------------------------------------------------------





(d)    To the extent permitted by applicable law, no party hereto shall assert
or make any claim (i) for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing in this sentence shall limit Company’s indemnification obligations set
forth above.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
(f)    Notwithstanding anything to the contrary contained herein, nothing in
this Section 9.03 shall apply to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.
Section 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) other than as provided in
Section 6.02(a)(iv), no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent, each Issuing Bank and each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:
(A)    the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default described in clause (a), (b), (h), (i) or (j) of Article VII
has occurred and is continuing, any other assignee;


100





--------------------------------------------------------------------------------





(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
(C)    the Issuing Banks.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed), provided that
no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders (except in
connection with assignments made pursuant to Section 2.19, in which case the
Company shall pay such fee);
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
(E)    other than assignments to an existing Lender, assignments to Lenders that
will acquire a position of the Obligations of the Dutch


101





--------------------------------------------------------------------------------





Borrower shall be at least €50,000 (or its equivalent in another currency) or
any other amount that will from time to time be applicable under Section 3(2)
under a and/or b of the Dutch Decree on Definitions Wft (Besluit
definitiebepalingen Wft), or, if it is less, such new Lender (as the case may
be) shall confirm in writing to the Dutch Borrower that it is a professional
market party within the meaning of the FSA; and
(F)    no assignment shall be made to (x) the Company or any of the Company’s
Subsidiaries or Affiliates or (y) a natural person.
(iii)    Subject to acceptance and recording thereof in the Register pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the applicable Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements (and any stated interest
thereon) owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to


102





--------------------------------------------------------------------------------





make any payment required to be made by it pursuant to Section 2.05(c), 2.06(e)
or (f), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17 (it being understood that the documentation required under
Section 2.17(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, unless the sale of such participation to such Participant is made with
the applicable Borrower’s prior written consent. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
(i)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the applicable Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in the obligations under this Agreement)
except to the extent that such disclosure is necessary to establish that such
interest is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or Section 1.163-5(b) of the United States Proposed
Treasury Regulations (or, in each case, any amended or successor version). The
entries in the Participant Register shall be conclusive


103





--------------------------------------------------------------------------------





absent manifest error, and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)    Notwithstanding anything herein to the contrary, no such assignment shall
be made (A) to the Company or any of the Company’s Subsidiaries or Affiliates,
(B) to any Defaulting Lender or any of its Subsidiaries or its Parent, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person (or
to a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of a natural Person).
(f)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Banks or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Section 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Banks or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document


104





--------------------------------------------------------------------------------





is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
Section 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Issuing Banks, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.
Section 9.07.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.07, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Issuing Banks
or the Swingline Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.
Section 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Banks and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Banks or any such Affiliate to or for the
credit or the account of the Company or any other Borrower against any and all
of the Obligations of the Company or such Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the Issuing
Banks or their respective Affiliates, irrespective of whether or not such
Lender, Issuing Banks or Affiliate shall have made any demand under this
Agreement or any other Loan


105





--------------------------------------------------------------------------------





Document and although such obligations of the Company or such Borrower may be
unmatured or are owed to a branch, office or Affiliate of such Lender or the
Issuing Banks different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Issuing Banks and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Banks or their
respective Affiliates may have. Each Lender and each Issuing Bank agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
Section 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY OTHER PARTY HERETO OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, IN ANY FORUM OTHER THAN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH
COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR NEW YORK STATE COURT.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANKS MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT


106





--------------------------------------------------------------------------------





AGAINST EITHER BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Notwithstanding the
provisions of Section 9.01, the Dutch Borrower irrevocably designates and
appoints the Company, as its authorized agent, to accept and acknowledge on its
behalf, service of any and all process which may be served in any suit, action
or proceeding of the nature referred to in Section 9.09(b) in any federal or New
York State court sitting in New York City, provided that copies of the notices,
summons or other services to the Dutch Borrower shall be simultaneously sent to
the Dutch Borrower in accordance with Section 9.01. The Company hereby
represents, warrants and confirms that the Company has agreed to accept such
appointment. Said designation and appointment shall be irrevocable by the Dutch
Borrower until all Loans, all reimbursement obligations, interest thereon and
all other amounts payable by the Dutch Borrower hereunder and under the other
Loan Documents shall have been paid in full in accordance with the provisions
hereof and thereof and the Dutch Borrower shall have been terminated as a
Borrower hereunder. The Dutch Borrower hereby consents to process being served
in any suit, action or proceeding of the nature referred to in Section 9.09(b)
in any federal or New York State court sitting in New York City by service of
process upon the Company as provided in this Section 9.09(d); provided that, to
the extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company and (if applicable to) the Dutch Borrower at its
address set forth in the Borrowing Subsidiary Agreement to which it is a party
or to any other address of which the Dutch Borrower shall have given written
notice to the Administrative Agent (with a copy thereof to the Company) and
copies of the notices, summons or other services shall be simultaneously sent to
the Dutch Borrower in accordance with Section 9.01. The Dutch Borrower
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service in such manner and agrees that such service shall
be deemed in every respect effective service of process upon the Dutch Borrower
in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to the Dutch Borrower. To the extent the Dutch Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), the Dutch
Borrower hereby irrevocably waives such immunity in respect of its obligations
under the Loan Documents. Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


107





--------------------------------------------------------------------------------





Section 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12.    Confidentiality. Each of the Administrative Agent, the Lenders
and each Issuing Bank agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Affiliates or Related Parties (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in the case of a subpoena or similar
legal process, such disclosing party agrees to inform the Company promptly
thereof to such disclosure to the extent not prohibited by law, rule or
regulation so that the Company may seek, at its own expenses, an appropriate
protective order or other remedy and the disclosing party shall cooperate with
the Company, at the Company’s sole cost and expenses to obtain such protective
order), (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Affiliates or Related Parties) to
any Securitization, swap, derivative or other transaction under which payments
are to be made by reference to any of the Borrowers and their obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Company or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the


108





--------------------------------------------------------------------------------





Issuing Banks or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company. In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. For purposes of this Section, “Information”
means all information received from the Company or any Subsidiary relating to
the Company or any Subsidiary or any of their respective businesses, other than
(x) any such information that is available to the Administrative Agent, any
Lender or the Issuing Banks on a nonconfidential basis prior to disclosure by
the Company or any Subsidiary and (y) information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry after the execution of this
Agreement is disclosed by the Company in its public filings (it being understood
and agreed and the Company will promptly after the Effective Date so disclose
this Agreement in its public filings). Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the
Administrative Agent, the Lenders and the Issuing Banks (a) acknowledges
that the Information may include material non-public information concerning the
Company, a Subsidiary, their Related Parties or their respective securities, as
the case may be, (b) represents and warrants that it has developed compliance
procedures regarding the use of material non-public information and
(c) covenants and agrees that it will handle such material non-public
information in accordance with such internal compliance procedures and
applicable law, including United States Federal and state securities Laws.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE DUTCH BORROWER
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 9.13.    USA PATRIOT Act; Beneficial Ownership Regulation. Each Lender
that is subject to the requirements of the Patriot Act and the Beneficial
Ownership Regulation hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act and the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies such Borrower,
which information includes the name address, tax identification number and other
information of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Patriot Act and the Beneficial
Ownership Regulation. Each Borrower shall, promptly following a reasonable
request by the Administrative Agent, any Issuing Bank or any Lender, provide all
documentation and other information that the Administrative Agent,


109





--------------------------------------------------------------------------------





such Issuing Bank or such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
Section 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
Section 9.15.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) such Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to any Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and its Affiliates, and no Lender has any obligation to disclose any
of such interests to any Borrower or its Affiliates. Each Borrower agrees that
it will not assert any claim against any Credit Party based on an alleged breach
of fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby.
Section 9.16.    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law. Notwithstanding anything to the contrary


110





--------------------------------------------------------------------------------





contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Borrowers
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Article VII for the
benefit of all the Lenders and the Issuing Banks; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Issuing Banks or the Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Banks or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender or Issuing Bank from exercising setoff rights in
accordance with Section 9.08 (subject to the terms of Section 2.18), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
Section 9.17.    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, Swingline Requests, waivers and consents) shall be deemed to include
Electronic Signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept Electronic Signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.
Section 9.18.    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 9.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other


111





--------------------------------------------------------------------------------





agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 9.20.    Acknowledgement Regarding any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised


112





--------------------------------------------------------------------------------





under the U.S. Special Resolution Regime if the Supported QFC and the Loan
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
ARTICLE X

Company Guaranty
In order to induce the Lenders to extend credit to the Dutch Borrower hereunder,
but subject to the last sentence of this Article X, the Company hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Obligations of the Dutch
Borrower. The Company further agrees that the due and punctual payment of such
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.
The Company waives, to the extent permitted by applicable law, presentment to,
demand of payment from and protest to any Borrower of any of the Obligations,
and also waives notice of acceptance of its obligations and notice of protest
for nonpayment. The obligations of the Company hereunder shall not be affected
by (a) the failure of the Administrative Agent, the Issuing Banks or any Lender
to assert any claim or demand or to enforce any right or remedy against any
Borrower under the provisions of this Agreement, any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement;
(d) any default, failure or delay, willful or otherwise, in the performance of
any of the Obligations; (e) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Obligations; (f) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such Borrower to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, the Issuing Banks or any
Lender to any balance of any deposit account or credit on the books of


113





--------------------------------------------------------------------------------





the Administrative Agent, the Issuing Banks or any Lender in favor of any
Borrower or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, the Issuing Banks or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.
This guaranty is a continuing guaranty and shall remain in effect until all of
the Obligations of the Dutch Borrower shall have been paid in full and the
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled. The Company hereby irrevocably waives any right to revoke
this guaranty as to future transactions giving rise to any Obligations.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Banks or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of the Dutch
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Banks or any Lender, forthwith pay, or cause
to be paid, to the Administrative Agent, the Issuing Banks or any Lender in cash
an amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.
Upon payment by the Company of any sums as provided above, all rights of the
Company against the Dutch Borrower arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by the Company to the Administrative Agent, the Issuing Banks
and the Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.
[Signature Pages Follow]


114





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BOOKING HOLDINGS INC.,
as the Company
 
 
By: /s/ David Goulden
 
Name: David Goulden
 
Title: Chief Financial Officer
 
 





Signature Page to Credit Agreement
[Booking Holdings Inc.]





--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent
 
 
By: /s/ Daglas Panchal
 
Name: Daglas Panchal
 
Title: Executive Director
 
 





Signature Page to Credit Agreement
[Booking Holdings Inc.]





--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., individually as a Lender, as Syndication Agent and as an
Issuing Bank
 
 
By: /s/ Kyle Oberkrom
 
Name: Kyle Oberkrom
 
Title: Associate



Signature Page to Credit Agreement
[Booking Holdings Inc.]





--------------------------------------------------------------------------------







CITIBANK, N.A., individually as a Lender and as an Issuing Bank
 
 
By: /s/ Susan M. Olsen
Name: Susan M. Olsen
 
Title: Vice President
 



Signature Page to Credit Agreement
[Booking Holdings Inc.]



--------------------------------------------------------------------------------







 
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, individually as a Lender and as an Issuing
Bank
 
 
 
 
 
By: /s/ Ming K Chu
 
Name: Ming K Chu
 
Title: Director





By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President









Signature Page to Credit Agreement
[Booking Holdings Inc.]



--------------------------------------------------------------------------------









 
U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as an Issuing Bank
 
 
 
 
 
By: /s/ Brian Seipke
 
Name: Brian Seipke
 
Title: Senior Vice President





Signature Page to Credit Agreement
[Booking Holdings Inc.]



--------------------------------------------------------------------------------









 
BNP PARIBAS, individually as a Lender and as an Issuing Bank
 
 
 
 
 
By: /s/ Nicole Rodriguez
 
Name: Nicole Rodriguez
 
Title: Director





By: /s/ Brendan Heneghan
Name: Brendan Heneghan
Title: Director









Signature Page to Credit Agreement
[Booking Holdings Inc.]



--------------------------------------------------------------------------------







 
TD BANK, N.A., individually as a Lender and as an Issuing Bank
 
 
 
 
 
By: /s/ Jason Siewert
 
Name: Jason Siewert
 
Title: Senior Vice President





Signature Page to Credit Agreement
[Booking Holdings Inc.]



--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as an
Issuing Bank
 
 
 
 
 
By: /s/ Evan Waschitz
 
Name: Evan Waschitz
 
Title: Director



Signature Page to Credit Agreement
[Booking Holdings Inc.]



--------------------------------------------------------------------------------







 
HSBC BANK USA, as a Lender
 
 
 
 
 
By: /s/ James Smith
 
Name: James Smith
 
Title: Vice President



Signature Page to Credit Agreement
[Booking Holdings Inc.]



--------------------------------------------------------------------------------







 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
By: /s/ Ryan Durkin
 
Name: Ryan Durkin
 
Title: Authorized Signatory







Signature Page to Credit Agreement
[Booking Holdings Inc.]



--------------------------------------------------------------------------------







 
STANDARD CHARTERED BANK, as a Lender
 
 
 
 
 
By: /s/ Guilherme Domingos
 
Name: Guilherme Domingos – A3553
 
Title: Director
         Standard Chartered Bank







Signature Page to Credit Agreement
[Booking Holdings Inc.]



--------------------------------------------------------------------------------







 
MIZUHO BANK, LTD., as a Lender
 
 
 
 
 
By: /s/ Tracy Rahn
 
Name: Tracy Rahn
 
Title: Authorized Signatory







Signature Page to Credit Agreement
[Booking Holdings Inc.]



--------------------------------------------------------------------------------







 
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender
 
 
 
 
 
By: /s/ Yuanyuan Peng
 
Name: Yuanyuan Peng
 
Title: Director





INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender




By: /s/ Dayi Liu
Name: Dayi Liu
Title: Executive Director









Signature Page to Credit Agreement
[Booking Holdings Inc.]

